      Case 2:13-cv-00193 Document 1172 Filed on 07/12/19 in TXSD Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

    MARC VEASEY, et al.,
                     Plaintiffs,

                v.

    GREG ABBOTT, et al.,                             Civil Action No. 2:13-cv-193 (NGR)
                     Defendants.


PLAINTIFF-INTERVENOR IMANI CLARK’S SUPPLEMENT TO OPPOSED MOTION
       FOR AWARD OF REASONABLE ATTORNEYS’ FEES AND COSTS

         Plaintiff-Intervenor Imani Clark hereby files this supplement to Ms. Clark’s Opposed

Motion for Award of Reasonable Attorneys’ Fees and Costs [ECF No. 1146].                The State

Defendants’ Unopposed Motion to Extend Time to File Response to Private Plaintiffs’ Motions

for Attorney’s Fees, which the Court granted on June 19, 2019, contemplated that Private Plaintiffs

would provide supplemental documentation and/or revised declarations in support of their motions

by July 12, 2019 [ECF Nos. 1164, 1166].1 Consistent with Private Plaintiffs’ discussions with the

State Defendants, counsel NAACP Legal Defense and Educational Fund, Inc. (“LDF”) provides

this supplemental filing in further exercise of its reasonable billing judgment. Specifically,

attached to this filing are (1) a revised Declaration of Leah C. Aden in Support of Plaintiff-

Intervenor Clark’s Motion for Reasonable Attorney’s Fees and Costs, (2) LDF’s revised Billing

Records, and (3) LDF’s revised Cost Record, as well as LDF’s invoices for costs and Wilmer

Cutler Pickering Hale and Dorr LLP’s invoice for expert costs.




1
  The Texas NAACP, MALC, and Veasey Plaintiffs have filed an unopposed motion to extend the
time to file their revised materials until July 15, 2019 [ECF No. 1171].
    Case 2:13-cv-00193 Document 1172 Filed on 07/12/19 in TXSD Page 2 of 3



Respectfully Submitted,

/s/ Leah C. Aden
Sherrilyn Ifill
Janai S. Nelson
Leah C. Aden
Deuel Ross
Cara McClellan
NAACP Legal Defense and Educational
Fund, Inc.
40 Rector Street, 5th Floor
New York, NY 10006


/s/ Jonathan E. Paikin
Jonathan E. Paikin
Danielle Conley
Kelly P. Dunbar
Tania Faransso
Christopher Asta
Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Ave., NW
Washington, DC 20006
Tel: (202) 663-6000
Fax: (202) 663-6363

Counsel for Plaintiff-Intervenor Imani Clark




                                               2
    Case 2:13-cv-00193 Document 1172 Filed on 07/12/19 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on July 12, 2019, a true and correct copy of the foregoing document

was served via the Court’s ECF system to all counsel of record.



                                            /s/ Leah C. Aden
                                            NAACP Legal Defense and Educational Fund, Inc.
                                            40 Rector Street, 5th Floor
                                            New York, NY 10006
  Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

 MARC VEASEY, et al.,
                  Plaintiffs,

                v.

 GREG ABBOTT, et al.,                                   Civil Action No. 2:13-cv-193 (NGR)
                  Defendants.


  DECLARATION OF LEAH C. ADEN IN SUPPORT OF PLAINTIFF-INTERVENOR
    CLARK’S MOTION FOR REASONABLE ATTORNEYS’ FEES AND COSTS

       1.      My name is Leah C. Aden. I am over 18 years of age, of sound mind, and capable

of making this declaration. The facts stated in this declaration are based on my personal knowledge

or information contained in records that I kept or that have been provided to me.

       2.      Since July 2018, I have served as Deputy Director of Litigation at the NAACP

Legal Defense & Educational Fund, Inc. (“LDF”), and previously served as a Senior Counsel and

before that Assistant Counsel at LDF, beginning in February 2012.

       3.      I am a 2006 graduate of Howard University School of Law and have been a member

of the New York Bar since 2008.

       4.      Immediately following law school, I clerked for the Honorable John T. Nixon of

the U.S. District Court for the Middle District of Tennessee (2006-2007), then served as an

Education Fellow at the UNC Center for Civil Rights at the UNC School of Law (2007-2009), and

a litigation associate through the NAACP LDF/Fried Frank Fellowship at Fried, Frank, Harris,

Shriver, & Jacobson LLP (2010-2012).

       5.      As explained in more detail below, between 2013 and the present day, I have served
    Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 2 of 11



as counsel to varying degrees in this case. Since the fall of 2016, I have been one of the lead

attorneys at LDF representing Ms. Imani Clark, a plaintiff-intervenor in this litigation against

Defendants, the State of Texas and others.1

       6.      I was admitted pro hac vice in this Court for this case on September 6, 2013. (ECF

No. 16).

       7.      Based on my professional experiences, I am familiar with complex civil litigation

and the fees and costs that are reasonable and necessary in such matters. I, therefore, submit this

declaration in support of Plaintiff-Intervenor Clark’s Motion for Award of Reasonable Attorneys’

Fees and Costs. The facts stated herein are true and correct.

       8.      Though this Court is well positioned to assess the quality of the legal work

performed by Plaintiffs’ counsel over the duration of this case, I am providing this Court with

additional information regarding the background, qualifications, experience, and contribution of

LDF, and its individual lawyers who worked on this litigation.

                          LDF’S CONTRIBUTIONS TO THE LITIGATION

       9.      Shortly after the U.S. Supreme Court immobilized Section 5 of the Voting

Rights Act through the Shelby County, Alabama v. Holder, 133 S. Ct. 2612 (2013), decision, the

U.S. Department of Justice (“DOJ”) filed a lawsuit in August 2013, challenging Texas’s Senate

Bill 14 (“SB 14”), once considered the strictest photo identification law in the country, under

Section 2 of the Voting Rights Act (“Section 2”) and U.S. Constitution.

       10.     LDF was retained to represent several individual plaintiffs and an organizational



1
       In addition to Ms. Clark, LDF and its co-counsel Wilmer Cutler Pickering Hale and Dorr LLP
(“WilmerHale”) represented plaintiff-intervenors Aurica Washington, Crystal Owens, and Michelle
Bessiake, who were withdrawn as plaintiff-intervenors (ECF Nos. 237, 338), and the Texas League of
Young Voters Education Fund, which ceased operations well into the litigation and thus withdrew (ECF
No. 958).
                                                 2
    Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 3 of 11



plaintiff to intervene in the above captioned case, raising claims under Section 2 and the U.S.

Constitution.2

        11.      LDF played a leading role in all phases of this litigation, bringing to bear its

significant expertise in federal civil rights litigation, and trial and appellate advocacy. Indeed, since

LDF’s founding in 1940 under the leadership of Thurgood Marshall, LDF has worked to eliminate

racial discrimination from areas of American life, including in political participation. Thus, LDF

has been involved in much of the precedent-setting litigation relating to the voting rights of Black

people and other people of color since its founding nearly 80 years ago. LDF also played a

significant role in the enactment of the Voting Rights Act of 1965, and its subsequent

reauthorizations in 1970, 1975, 1982, and 2006. Since 1965, LDF has relied on the Voting Rights

Act to enforce minority voting rights. In 2013, LDF defended the constitutionality of the above-

mentioned Section 5 of the Voting Rights Act before the Supreme Court in Shelby County.

        12.      The instant action was a fast-moving case involving multiple plaintiffs and

plaintiff-intervenors, beyond those that LDF represented. Consistent with complex Section 2 cases,

the costs of litigating this case were especially high, including because of delays related to the

production of voter record data and significant discovery battles regarding issues such as

legislative privilege. Ultimate success in the case was the product of the contributions of numerous

attorneys and civil rights groups, as reflected in the separate motions and supporting documents of

other counsel representing other plaintiffs-intervenors. Nonetheless, working with WilmerHale,

LDF attorneys made significant and critical contributions to this case, including the following:

              a) factually and legally investigating claims and defenses;

              b) retaining and working with clients;



2
        See supra note 1.
                                                   3
Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 4 of 11



      c) drafting complaints (initial and amended) and related intervention papers;

      d) opposing Defendants’ motions to dismiss (initial and amended complaints) and

         responding to other papers filed by Defendants;

      e) preparing written discovery and responding to discovery disputes;

      f) retaining and working to review and finalize the expert reports of witnesses,

         particularly Dr. Vernon Burton, one of the key expert witnesses for plaintiffs-

         intervenors, whose opinion this court relied upon in its post-trial findings, and the

         Brattle Group;

      g) preparing for, taking, and defending multiple depositions, including for fact,

         30(b)(6), and expert witnesses;

      h) preparing proposed findings of fact and conclusions of law, as well as deposition

         designations to be used at trial;

      i) preparing for and participating at trial, including by examining Dr. Burton and a

         representative of organizational plaintiff-intervenor, Texas League of Young

         Voters of Education Fund (Blake Greene), putting other key testimony into the

         record, and presenting a closing statement;

      j) revising and finalizing the voluminous post-trial findings of fact and conclusions

         of law submitted on behalf of Plaintiffs;

      k) drafting appellate briefing, including the en banc briefing;

      l) negotiating and ensuring the implementation of the Court’s interim remedial order;

         and,

      m) presenting oral arguments to the Fifth Circuit on multiple occasions.




                                             4
    Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 5 of 11



                                      LDF’S FEE APPLICATION

        13.     LDF’s fee application seeks an award of $932,075.72 for work performed by LDF

(1) investigating and litigating this case through the denial of Texas’s petition for certiorari from

the en banc decision; (2) negotiating, implementing, and monitoring the 2016 interim remedial

order; and (3) time spent defending against Texas’s unwarranted 2018 Motion to Dismiss

Plaintiffs’ Claims, which asked this Court to re-litigate merits’ determinations and overturn the

Fifth Circuit’s ruling on mootness, ECF No. 1107.

        14.     LDF is a nonprofit, non-partisan civil rights organization. As such, LDF litigates

cases involving the constitutional and statutory rights of Black and other people of color on a non-

fee generating basis. In this and other cases, LDF represents clients at no cost to them. However,

a percentage of LDF’s budget relies on court awards of attorneys’ fees and costs in appropriate

cases, such as this one, where plaintiffs are the prevailing parties. We therefore do not bill clients

for our legal services, and we will not do so in this case; accordingly, we will obtain no

compensation in this case absent a fee and costs recovery. We, thus, have an obligation and

statutory authority to seek fees in the above indicated amount of $795,439.75 and costs incurred

in connection with this litigation, including expert and court costs, as well as travel and hotel costs

incurred to develop this case and participate in trial that total $136,635.97.

        15.     In support of the fee application, attorneys and paralegals working under my

direction have prepared the attached Exhibit A (“LDF Billing Records”).3 The data in the Billing

Records (i.e., attorney name, work date, and time billed) reflect attorney time records. The

narrative descriptions, although edited for privilege and cogency, reflect each attorney’s



3
         LDF filed with this Court its initial LDF Billing Records on April 11, 2019. Based on subsequent
discussions with counsel for Defendants, LDF has updated this chart with additional information discussed
in further detail in this declaration.
                                                   5
    Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 6 of 11



descriptions of tasks performed. I have reviewed and approved the time and charges set forth in

the Billing Records. At all times, LDF attorneys represented Private-Plaintiffs as efficiently and

economically as possible within the bounds of our duty to pursue our clients’ claims zealously.

LDF coordinated with co-counsel, WilmerHale, and other counsel for Private-Plaintiffs to divide

work and avoid duplication.

        16.     The Billing Records use significantly reduced rates, exclude numerous timekeepers

that worked on this matter, and include only a portion of the work actually performed.

              i. Reduced Rates: The rates reflected for each attorney’s work in the Billing Records

                 are based on the 2018-2019 rate schedule for attorneys’ fees adopted by the United

                 States     Attorney’s     Office     for    the    District    of    Columbia.          See

                 https://www.justice.gov/usao-dc/file/796471/download. The rate applied in the

                 Billing Records for each attorney in any given year is based on that attorney’s

                 years of experience at the time that the work was performed.

              ii. Excluded Time: Hundreds of hours spent by LDF attorneys, paralegals, law

                 fellows and interns, and technical staff that contributed to Plaintiffs’ success in

                 this action have been excluded from the Billing Records.

                      1. Indeed, LDF is only seeking fees for work performed by a core team of

                          attorneys: Janai Nelson, Ryan Haygood, Natasha Korgaonkar, Leah Aden,

                          and Deuel Ross, whose backgrounds are discussed in more detail below.4

                          Time entries for multiple timekeepers beyond LDF’s core team—including

                          LDF’s President & Director Counsel, Sherrilyn Ifill, former Director of


4
         All team members were simultaneously working on multiple other matters at LDF during the life
of the case, and attorneys joined the team as other attorneys departed or took a leave of absence. Throughout
the case, I or other senior team members actively managed the work flow to ensure that tasks were
efficiently allocated.
                                                     6
  Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 7 of 11



                       Litigation, Christina Swarns, Director of Litigation, Samuel Spital, LDF’s

                       assistant counsels, legal fellows and interns, paralegals, and technical

                       support staff—have been excluded.

                    2. Time entries that appear even arguably to be unnecessarily duplicative

                       (e.g., where more than two LDF attorneys attended the same deposition

                       beyond first or second-chair) have been removed.

                    3. Travel time, including frequent travel from New York to Texas and vice

                       versa (e.g., to participate in trial) is being billed at half of the attorney’s

                       respective hourly rate and other travel time (e.g., to investigate this case,

                       work with clients and fact witnesses to develop this case) has been

                       excluded entirely to the extent that any such time was not spent doing

                       substantive work in connection with this litigation.

                    4. Of the remaining entries, many time entries have been reduced to reflect a

                       very conservative estimation of reasonable fees. Specifically, within the

                       LDF team, while several of us may have participated in the same calls—

                       with co-counsel at WilmerHale, other Private-Plaintiffs, DOJ, Defendants,

                       and/or this Court—as much as possible, we have limited the charge to as

                       few of us as reasonable.

           17. In addition to portions of the time that I expended on this matter, as noted above

LDF is seeking fees on behalf of core members of LDF’s team. Specifically, Janai Nelson is a

1996 graduate of UCLA School of Law. She became a member of the New York Bar in 1998. She

is a former director of LDF’s Political Participation Group with extensive experience in

complex litigation, with an expertise in litigating voting rights actions. Prior to rejoining LDF’s



                                                  7
  Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 8 of 11



staff in 2014, Ms. Nelson was the Associate Dean for Faculty Scholarship and Associate

Director of the Ronald H. Brown Center for Civil Rights and Economic Development at St.

John’s University School of Law where she also served as a full professor of law and taught

courses in Election Law and Political Participation, Voting Rights, Constitutional Law, and

Professional Responsibility. Ms. Nelson is an accomplished scholar and has published several

law review articles, including on Section 2 and the vote denial standard. See, e.g., The Causal

Context of Disparate Vote Denial, 54 B.C. L. Rev. 579 (2013). Prior to joining the academy,

she was a Fulbright Scholar in 2005-2006 and was a Litigation Associate at Fried Frank from

1998-2000. Ms. Nelson also clerked for The Honorable Theodore McMillian in 1997-1998 and

for The Honorable David Coar in 1996-1997.

           18. The background and work of Ryan Haygood on this case is explained in detail in

the attached Exhibit B (“Haygood Declaration”) and Exhibit C (“Haygood Billing Record”).

           19. Natasha Korgaonkar graduated from Columbia Law School in 2007 and became a

member of the New York Bar in 2009. In 2011, Ms. Korgaonkar joined LDF as an Assistant

Counsel in LDF’s Political Participation Group. Prior to that, Ms. Korgaonkar was an associate at

Covington & Burling LLP and before that at the Corporation for Civil Action and Education in

San Juan, Puerto Rico. From the investigation of this case and filing of the complaint in 2013

through to when this Court entered an order granting her withdrawal from this case on September

12, 2016, ECF No. 931, Ms. Korgaonkar was a lead counsel for Plaintiff-Intervenor Clark. Indeed,

Ms. Korgaonkar (1) defended the depositions of Ms. Clark and Blake Greene, an organizational

representative for the Texas League of Young Voters Education Fund, a former plaintiff-

intervenor, as well as Dr. Vernon Burton, a key expert witness for Private Plaintiffs, and (2) took

the depositions of Elizabeth Gholar, a key fact witness in this case, and Tony Rodriguez, as a



                                                8
  Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 9 of 11



30(b)(6) representative of Texas’s Department of Public Safety. Moreover, at trial, the testimony

of Ms. Clark and Mrs. Gholar was introduced and Ms. Korgaonkar examined and defended Dr.

Burton and Mr. Greene. This Court relied upon the testimony of these witnesses in reaching its

Section 2 results ruling. See, e.g., Veasey v. Abbott (Veasey I), 71 F.Supp.3d 627, 634-36, 674,

678, 670, 673 (S.D. Tex. 2014).

            20. Deuel Ross is a graduate of the University of Pennsylvania Law School. After

receiving his law degree in 2009, Mr. Ross became a member of the New York Bar in 2010.

Currently, he serves as Assistant Counsel at LDF since joining the organization in 2014. Prior to

that, he served as a litigation associate at Fried, Frank, Harris, Shriver & Jacobson, LLP as a

LDF/Fried Frank Fellow, clerked for Judge Roger L. Gregory on the U.S. Court of Appeals for

the Fourth Circuit, and worked as a Marvin M. Karpatkin Fellow at the American Civil Liberties

Union’s Racial Justice Program.

            21. In support of the fee application, attorneys and LDF staff working under my

direction also have prepared the attached Exhibit D (“LDF Costs Record”). The information in

LDF’s Costs Record reflect costs incurred for court fees, in relation to expert, Dr. Burton, and

reasonable travel and hotel costs spent to develop this case, prepare for and attend depositions,

client meetings, in-person court appearances, and oral arguments in this case. LDF is not seeking

expenses associated with: any meals and car rentals charged during this litigation for attorneys in

fulfillment of their responsibilities in this litigation; ordinary Westlaw/LexisNexis research; and

office supplies and all in-house copying and printing, telephone, and miscellaneous expenses,

related to this case.




                                                9
  Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 10 of 11



                                            CONCLUSION

           22. In my professional judgment, and for the reasons explained above, LDF’s fee

application is reasonable.




                                              10
Case 2:13-cv-00193 Document 1172-1 Filed on 07/12/19 in TXSD Page 11 of 11
Case 2:13-cv-00193 Document 1172-2 Filed on 07/12/19 in TXSD Page 1 of 33




     EXHIBIT
       A
                                                Case 2:13-cv-00193 Document 1172-2  Filed on 07/12/19 in TXSD Page 2 of 33
                                                                             0844-015
                                                                                            Veasey

Name                  Work Date   Hours    Narrative Description                                                                          Category                          Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   06/26/13    3.0      Reviewed and analyzed Veasey complaint                                                         Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Korgaonkar, Natasha   07/23/13    8.0      Met w/ prospective clients                                                                     Pre-Trial and Trial Proceedings   $358.00   $2,864.00

Korgaonkar, Natasha   07/24/13    8.3      Met w/ prospective clients                                                                     Pre-Trial and Trial Proceedings   $358.00   $2,971.40

Korgaonkar, Natasha   07/25/13    6.0      Met w/ prospective clients                                                                     Pre-Trial and Trial Proceedings   $358.00   $2,148.00

Korgaonkar, Natasha   08/19/13    2.5      Drafted and revised motion to intervene, memorandum of law, complaint, and other ancillary     Pre-Trial and Trial Proceedings   $358.00   $895.00
                                           documents
Korgaonkar, Natasha   08/20/13    2.5      Drafted and revised motion to intervene, memorandum of law, complaint, and other ancillary     Pre-Trial and Trial Proceedings   $358.00   $895.00
                                           documents
Haygood, Ryan         08/20/13    3.0      Reviewed and revised draft intervention papers                                                 Pre-Trial and Trial Proceedings   $491.00   $1,473.00

Aden, Leah            08/20/13    3.4      Reviewed and revised draft mot. to intervene and compl.                                        Pre-Trial and Trial Proceedings   $358.00   $1,217.20

Korgaonkar, Natasha   08/21/13    5.0      Drafted and revised motion to intervene, memo. of law, comp., and other ancillary documents    Pre-Trial and Trial Proceedings   $358.00   $1,790.00

Korgaonkar, Natasha   08/22/13    10.5     Drafted and revised to motion to intervene, memorandum of law, complaint, and other ancillary Pre-Trial and Trial Proceedings    $358.00   $3,759.00
                                           documents (9); reviewed and conducted analysis of amended Veasey complaint (1.5)

Haygood, Ryan         08/22/13    8.0      Drafted and edited co-counsel agreement (2); revised draft motion and memo of law in support Pre-Trial and Trial Proceedings     $491.00   $3,928.00
                                           of intervention (6)
Aden, Leah            08/22/13    10.1     Revised draft mot. and memo of law in support of mot. to intervene; reviewed and analyzed      Pre-Trial and Trial Proceedings   $358.00   $3,615.80
                                           DOJ compl.
Korgaonkar, Natasha   08/23/13    6.0      Drafted and revised to motion to intervene, memorandum of law, complaint, and other ancillary Pre-Trial and Trial Proceedings    $358.00   $2,148.00
                                           documents, per comments from internal team and co-counsel
Korgaonkar, Natasha   08/26/13    10.0     Drafted, revised, and prepared for filing of motion to intervene, memorandum of law, complaint Pre-Trial and Trial Proceedings   $358.00   $3,580.00
                                           and other ancillary documents
Aden, Leah            08/26/13    9.2      Revised draft mot., memo and complaint in preparation for filing                               Pre-Trial and Trial Proceedings   $358.00   $3,293.60

Haygood, Ryan         08/26/13    3.0      Revised and edits draft motion, memo of law, and complaint                                     Pre-Trial and Trial Proceedings   $491.00   $1,473.00




                                                                                         Page 1 of 32
                                                Case 2:13-cv-00193 Document 1172-2  Filed on 07/12/19 in TXSD Page 3 of 33
                                                                             0844-015
                                                                                            Veasey

Name                  Work Date   Hours    Narrative Description                                                                             Category                          Rate      Subtotal
                                  Billed
Aden, Leah            09/13/13    0.3      Corresponded w/ counsel for Private-Pls re: status conference (.1); corresponded w/ R.            Pre-Trial and Trial Proceedings   $358.00   $107.40
                                           Haygood and N. Korgaonkar in preparation for scheduling conference (.2)
Haygood, Ryan         09/13/13    0.2      Corresponded w/ L. Aden and N. Korgaonkar in preparation for scheduling conference (.2)           Pre-Trial and Trial Proceedings   $491.00   $98.20

Korgaonkar, Natasha   09/13/13    0.2      Corresponded w/ R. Haygood and L. Aden in preparation for scheduling conference (.2)              Pre-Trial and Trial Proceedings   $358.00   $71.60

Aden, Leah            09/18/13    0.4      Participated in 2 conference calls w/ DOJ, Def. and Private-Pls                                   Pre-Trial and Trial Proceedings   $358.00   $143.20

Aden, Leah            09/20/13    2.1      Participated in a call re discovery schedule w/ Pl-Intervenors only and then Pl-Intervenors and   Pre-Trial and Trial Proceedings   $358.00   $751.80
                                           DOJ
Aden, Leah            09/25/13    0.8      Reviewed mot. for intervention and proposed compl. by True the Vote (.5); reviewed proposed       Pre-Trial and Trial Proceedings   $358.00   $286.40
                                           ESI agreement and protective orders (.3)
Aden, Leah            10/01/13    0.8      Participated in a call w/ DOJ and other Pl-Intervenors (.3); met w/ N. Korgaonkar and R.          Pre-Trial and Trial Proceedings   $358.00   $286.40
                                           Haygood re case strategy and next steps (.5)
Haygood, Ryan         10/01/13    0.5      Conferred w/ L. Aden and N. Korgaonkar re case strategy and next steps                            Pre-Trial and Trial Proceedings   $491.00   $245.50

Korgaonkar, Natasha   10/01/13    0.5      Conferred w/ L. Aden and R. Haygood re case strategy and next steps                               Pre-Trial and Trial Proceedings   $358.00   $179.00

Korgaonkar, Natasha   10/02/13    1.0      Reviewed draft joint response to Def. motion to stay                                              Pre-Trial and Trial Proceedings   $358.00   $358.00


Aden, Leah            10/02/13    1.9      Participated in a call w/ R. Haygood, N. Korgaonkar and co-counsel (WH) case strategy (1.1);      Pre-Trial and Trial Proceedings   $358.00   $680.20
                                           drafted theory of case and case statement (.9)
Haygood, Ryan         10/02/13    1.1      Participated in a call w/ N. Korgaonkar, L. Aden, and WH co-counsel re case strategy (1.1)        Pre-Trial and Trial Proceedings   $491.00   $540.10

Korgaonkar, Natasha   10/02/13    1.1      Participated in a call w/ R. Haygood, L. Aden and WH co-counsel re case strategy (1.1)            Pre-Trial and Trial Proceedings   $358.00   $393.80

Aden, Leah            10/03/13    0.7      Corresponded w/ ct and WH co-counsel, R. Haygood and N. Korgaonkar re status conference Pre-Trial and Trial Proceedings             $358.00   $250.60
                                           (.3); reviewed proposed statement to court re Def. stay mot. (.4)

Korgaonkar, Natasha   10/03/13    0.3      Corresponded w/ ct and WH co-counsel, L. Aden and R. Haygood in preparation for status            Pre-Trial and Trial Proceedings   $358.00   $107.40
                                           conference (.3)
Korgaonkar, Natasha   10/04/13    1.4      Prepared for court conference; participated in court-ordered conference                           Pre-Trial and Trial Proceedings   $358.00   $501.20




                                                                                         Page 2 of 32
                                                Case 2:13-cv-00193 Document 1172-2  Filed on 07/12/19 in TXSD Page 4 of 33
                                                                             0844-015
                                                                                            Veasey

Name                  Work Date   Hours    Narrative Description                                                                          Category                          Rate      Subtotal
                                  Billed
Aden, Leah            10/04/13    0.4      Participated in ct-ordered status conference                                                   Pre-Trial and Trial Proceedings   $358.00   $143.20

Haygood, Ryan         10/08/13    0.1      Corresponded w/ L. Aden and N. Korgaonkar re potential experts                                 Pre-Trial and Trial Proceedings   $491.00   $49.10

Korgaonkar, Natasha   10/08/13    0.1      Corresponded w/ L. Aden and R. Haygood re potential experts                                    Pre-Trial and Trial Proceedings   $358.00   $35.80

Aden, Leah            10/14/13    0.8      Researched potential experts (.8)                                                              Pre-Trial and Trial Proceedings   $358.00   $286.40

Korgaonkar, Natasha   10/18/13    1.2      Prepared for court-ordered conference; participated in court-ordered conference                Pre-Trial and Trial Proceedings   $358.00   $429.60

Aden, Leah            10/18/13    1.5      Discussed expert/fact witness outreach w/ N. Korgaonkar and R. Haygood (1.0); participated in Pre-Trial and Trial Proceedings    $358.00   $537.00
                                           ct-ordered status conference (.5)
Haygood, Ryan         10/18/13    1.0      Discussed expert/fact witness outreach w/ N. Korgaonkar and L. Aden (1.0)                      Pre-Trial and Trial Proceedings   $491.00   $491.00

Korgaonkar, Natasha   10/18/13    1.0      Discussed expert/fact witness outreach w/ L. Aden and R. Haygood (1.0)                         Pre-Trial and Trial Proceedings   $358.00   $358.00

Aden, Leah            10/22/13    1.3      Participated in a call w/ DOJ and other Pl-Intervenors (.2); Conferred w/ R. Haygood re case   Pre-Trial and Trial Proceedings   $358.00   $465.40
                                           strategy and next steps (1.1)
Haygood, Ryan         10/22/13    1.1      Conferred w/ L. Aden re case strategy and next steps (1.1)                                     Pre-Trial and Trial Proceedings   $491.00   $540.10

Aden, Leah            10/25/13    0.1      Corresponded w/ WH co-counsel (D. Conley) and R. Haygood and N. Korgaonkar re upcoming Pre-Trial and Trial Proceedings           $358.00   $35.80
                                           Rule 26(f) conference
Haygood, Ryan         10/25/13    0.1      Corresponded w/ WH co-counsel (D. Conley) and L. Aden and N. Korgaonkar re upcoming            Pre-Trial and Trial Proceedings   $491.00   $49.10
                                           Rule 26(f) conference
Korgaonkar, Natasha   10/25/13    0.1      Corresponded w/ WH co-counsel (D. Conley) and R. Haygood and L. Aden re upcoming Rule          Pre-Trial and Trial Proceedings   $358.00   $35.80
                                           26(f) conference
Aden, Leah            10/27/13    0.4      Reviewed Def.'s Mot. to Dismiss                                                                Pre-Trial and Trial Proceedings   $358.00   $143.20

Aden, Leah            10/28/13    2.6      Participated in Rule 26(f) conference call re ESI and other discovery issues and deadlines     Pre-Trial and Trial Proceedings   $358.00   $930.80

Aden, Leah            10/29/13    0.3      Participated in a call w/ WH co-counsel (D. Conley, K. Dunbar) and N. Korgaonkar re Def.'s     Pre-Trial and Trial Proceedings   $358.00   $107.40
                                           Mot. to Dismiss and proposed response




                                                                                          Page 3 of 32
                                                Case 2:13-cv-00193 Document 1172-2  Filed on 07/12/19 in TXSD Page 5 of 33
                                                                             0844-015
                                                                                              Veasey

Name                  Work Date   Hours    Narrative Description                                                                          Category                          Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   10/29/13    0.3      Participated in a call w/ WH co-counsel (D. Conley, K. Dunbar) and L. Aden re Def.'s Mot. to   Pre-Trial and Trial Proceedings   $358.00   $107.40
                                           Dismiss and proposed response
Aden, Leah            10/31/13    0.6      Reviewed DOJ's responses to proposed intervention of Hispanic Judges and True the Vote         Pre-Trial and Trial Proceedings   $358.00   $214.80
                                           (.3); reviewed draft Rule 26(f) report and ESI agreements (.3)
Korgaonkar, Natasha   11/01/13    0.5      Correspondence with R. Haygood, L. Aden, and WH co-counsel regarding draft ESI agreement Pre-Trial and Trial Proceedings         $358.00   $179.00
                                           and Rule 26(f) report
Aden, Leah            11/01/13    0.7      Revised draft ESI agreement and Rule 26(f) report (.6); corresponded w/ R. Haygood and N.      Pre-Trial and Trial Proceedings   $358.00   $250.60
                                           Korgaonkar and WH co-counsel re draft ESI agreement and Rule 26(f) report (.1)
Haygood, Ryan         11/01/13    1.1      Corresponded w/ L. Aden and N. Korgaonkar and WH co-counsel re draft ESI agreement and         Pre-Trial and Trial Proceedings   $491.00   $540.10
                                           Rule 26(f) report (.1); drafted expert agreement (1)

Aden, Leah            11/04/13    0.5      Reviewed and revised draft Rule 26(f) report and DOJ's statement re Rule 26(f) report (.5)     Pre-Trial and Trial Proceedings   $358.00   $179.00

Haygood, Ryan         11/05/13    0.5      Drafted certificate of Interested Parties                                                      Pre-Trial and Trial Proceedings   $491.00   $245.50

Aden, Leah            11/08/13    2.4      Reviewed proposal for expert services (Brattle Group) (1.3); Participated in a call w/         Pre-Trial and Trial Proceedings   $358.00   $859.20
                                           prospective expert, Brattle Group, and WH co-counsel and R. Haygood re proposal for expert
                                           services (1.1)
Haygood, Ryan         11/08/13    1.1      Participated in a call w/ Brattle Group and WH co-counsel and L. Aden re proposal for expert   Pre-Trial and Trial Proceedings   $491.00   $540.10
                                           services (1.1)
Korgaonkar, Natasha   11/11/13    3.2      Revised pl-intervenors TLYVEF et al. Amended Complaint                                         Pre-Trial and Trial Proceedings   $358.00   $1,145.60

Haygood, Ryan         11/11/13    1.1      Reviewed and revised pl-intervenors TLYVEF Amended Complaint                                   Pre-Trial and Trial Proceedings   $491.00   $540.10

Aden, Leah            11/12/13    0.9      Corresponded w/ WH co-counsel re expert analysis by Brattle Group (.1); Participated in a call Pre-Trial and Trial Proceedings   $358.00   $322.20
                                           w/ potential expert (Dr. V. Burton) (.8)
Korgaonkar, Natasha   11/15/13    1.5      Prepared for court-ordered conference; participated in court-ordered conference                Pre-Trial and Trial Proceedings   $358.00   $537.00


Aden, Leah            11/15/13    1.1      Participated in initial pretrial conference re: discovery schedule                             Pre-Trial and Trial Proceedings   $358.00   $393.80

Haygood, Ryan         11/17/13    1.0      Reviewed, revised Initial Disclosures.                                                         Pre-Trial and Trial Proceedings   $491.00   $491.00

Aden, Leah            11/18/13    0.3      Revised draft consent protective order                                                         Pre-Trial and Trial Proceedings   $358.00   $107.40




                                                                                           Page 4 of 32
                                                Case 2:13-cv-00193 Document 1172-2  Filed on 07/12/19 in TXSD Page 6 of 33
                                                                             0844-015
                                                                                               Veasey

Name                  Work Date   Hours    Narrative Description                                                                          Category                           Rate      Subtotal
                                  Billed
Aden, Leah            11/20/13    2.3      Revised initial draft disclosures (1.5); drafted expert retainer for (Dr. Burton) (.8)         Pre-Trial and Trial Proceedings    $358.00   $823.40

Aden, Leah            11/21/13    0.2      Corresponded w/ N. Korgaonkar and WH co-counsel re initial disclosures                         Pre-Trial and Trial Proceedings    $358.00   $71.60

Korgaonkar, Natasha   11/21/13    0.2      Corresponded w/ L. Aden and WH co-counsel re initial disclosures                               Pre-Trial and Trial Proceedings    $358.00   $71.60

Aden, Leah            11/29/13    2.8      Reviewed initial disclosures and responses to Def. Mot. to Dismiss                             Pre-Trial and Trial Proceedings    $358.00   $1,002.40

Aden, Leah            12/04/13    0.6      Reviewed and revised chart of potential deponent witnesses (.6)                                Pre-Trial and Trial Proceedings    $358.00   $214.80

Aden, Leah            12/09/13    1.1      Revised draft interrogatories                                                                  Pre-Trial and Trial Proceedings    $358.00   $393.80

Aden, Leah            12/10/13    0.9      Reviewed DOJ's draft interrogatories (.7); corresponded w/ WH co-counsel and counsel for       Pre-Trial and Trial Proceedings    $358.00   $322.20
                                           private-pls' (E. Rosenberg) re DOJ's draft interrogatories (.2)
Korgaonkar, Natasha   12/11/13    2.0      Reviewed Def.'s motion to dismiss Pl-Intervenor TLYVEF et al. amended complaint; conducted Pre-Trial and Trial Proceedings        $358.00   $716.00
                                           research regarding opposition to motion to dismiss
Aden, Leah            12/11/13    0.7      Reviewed draft interrogatories (.6); corresponded w/ WH co-counsel and counsel for private-    Pre-Trial and Trial Proceedings    $358.00   $250.60
                                           pls' (E. Rosenberg) re discovery (.1)
Korgaonkar, Natasha   12/13/13    3.7      Met w/ co-counsel regarding case strategy (0.7); drafted opposition to Def.'s motion to dismiss Pre-Trial and Trial Proceedings   $358.00   $1,324.60
                                           PI-Intervenors' TLYVEF et al. second amended complaint (3)
Korgaonkar, Natasha   12/16/13    4.0      Drafted and revised opposition to Def.'s motion to dismiss PI-Intervenors' TLYVEF et al.       Pre-Trial and Trial Proceedings    $358.00   $1,432.00
                                           second amended complaint
Korgaonkar, Natasha   12/18/13    4.0      Drafted and revised opposition to Def.'s motion to dismiss PI-Intervenors' TLYVEF et al.       Pre-Trial and Trial Proceedings    $358.00   $1,432.00
                                           second amended complaint
Aden, Leah            12/18/13    1.2      Participated in a call w/ Pl-Intervenors re depositions and trial witnesses (1.2)              Pre-Trial and Trial Proceedings    $358.00   $429.60

Korgaonkar, Natasha   12/20/13    3.5      Drafted and revised opposition to Def.'s motion to dismiss PI-Intervenors' TLYVEF et al.       Pre-Trial and Trial Proceedings    $358.00   $1,253.00
                                           second amended complaint
Aden, Leah            12/21/13    1.2      Revised Pl-Intervenors draft interrogatories                                                   Pre-Trial and Trial Proceedings    $358.00   $429.60

Aden, Leah            12/21/13    2.7      Revised Pl-Intervenors TLYVEF's response in opposition to Def.'s Mot to Dismiss second         Pre-Trial and Trial Proceedings    $358.00   $966.60
                                           amended Compl.



                                                                                            Page 5 of 32
                                                Case 2:13-cv-00193 Document 1172-2  Filed on 07/12/19 in TXSD Page 7 of 33
                                                                             0844-015
                                                                                             Veasey

Name                  Work Date   Hours    Narrative Description                                                                            Category                          Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   12/23/13    7.7      Reviewed / revised draft opposition to motion to dismiss TLYVEF's second amended complaint Pre-Trial and Trial Proceedings         $358.00   $2,756.60

Korgaonkar, Natasha   12/30/13    7.7      Reviewed, revised, and prepared for filing draft opposition to motion to dismiss TLYVEF's        Pre-Trial and Trial Proceedings   $358.00   $2,756.60
                                           second amended complaint

Aden, Leah            01/02/14    0.3      Corresponded w/ LDF and WH team re trial schedule and database exchanges                         Pre-Trial and Trial Proceedings   $417.00   $125.10

Aden, Leah            01/08/14    0.9      Participated in team meeting w/ WH, N. Korgaonkar and D. Ross re expert reports and              Pre-Trial and Trial Proceedings   $417.00   $375.30
                                           proposed discovery
Korgaonkar, Natasha   01/08/14    0.9      Participated in team meeting w/ WH, L. Aden and D. Ross re expert reports and proposed           Pre-Trial and Trial Proceedings   $358.00   $322.20
                                           discovery
Ross, Deuel           01/08/14    0.9      Participated in team meeting w/ WH, N. Korgaonkar and L. Aden re expert reports and              Pre-Trial and Trial Proceedings   $351.00   $315.90
                                           proposed discovery
Korgaonkar, Natasha   01/12/14    3.0      Drafted outline and research regarding expert testimony (V. Burton)                              Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Aden, Leah            01/12/14    0.1      Reviewed and revised draft expert (Dr. Burton) outline                                           Pre-Trial and Trial Proceedings   $417.00   $41.70

Korgaonkar, Natasha   01/14/14    3.0      Drafted outline and research regarding expert testimony (V. Burton)                              Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Aden, Leah            01/14/14    2.8      Reviewed and revised drafted expert historian (Dr. Burton) outline                               Pre-Trial and Trial Proceedings   $417.00   $1,167.60

Aden, Leah            01/16/14    0.3      Revised drafted interrogatories Pl-Intervenors TLYVEF                                            Pre-Trial and Trial Proceedings   $417.00   $125.10

Korgaonkar, Natasha   01/21/14    2.0      Participated in a call with LDF team and WH co-counsel regarding discovery; conferred with       Pre-Trial and Trial Proceedings   $358.00   $716.00
                                           expert witness (V. Burton)
Aden, Leah            01/21/14    0.4      Conferred w/ expert (Dr. Burton) re drafted expert report                                        Pre-Trial and Trial Proceedings   $417.00   $166.80

Korgaonkar, Natasha   01/24/14    1.0      Drafted request for production from Defs.                                                        Pre-Trial and Trial Proceedings   $358.00   $358.00

Aden, Leah            01/24/14    0.3      Reviewed/revised drafted Pl-Intervenors TLYVEF Req. for Prod. of Documents                       Pre-Trial and Trial Proceedings   $417.00   $125.10

Aden, Leah            01/28/14    1.6      Participated in a call w/ Dallas county administrator (T. Pippins Poole) re election issues w/   Pre-Trial and Trial Proceedings   $417.00   $667.20
                                           SB14 implementation




                                                                                          Page 6 of 32
                                                Case 2:13-cv-00193 Document 1172-2  Filed on 07/12/19 in TXSD Page 8 of 33
                                                                             0844-015
                                                                                               Veasey

Name                  Work Date   Hours    Narrative Description                                                                            Category                          Rate      Subtotal
                                  Billed
Ross, Deuel           01/28/14    1.6      Participated in a call w/ Dallas county administrator (T. Pippins Poole) re election issues w/   Pre-Trial and Trial Proceedings   $351.00   $561.60
                                           SB14 implementation
Aden, Leah            01/29/14    2.1      Participated in a call w/ experts on quantifying effect of SB14 burden (Brattle Group)           Pre-Trial and Trial Proceedings   $417.00   $875.70

Ross, Deuel           01/29/14    2.1      Participated in a call w/ experts on quantifying effect of SB14 burden (Brattle Group)           Pre-Trial and Trial Proceedings   $351.00   $737.10

Korgaonkar, Natasha   02/06/14    7.0      Drafted 30(b)(6) notices                                                                         Pre-Trial and Trial Proceedings   $358.00   $2,506.00

Korgaonkar, Natasha   02/11/14    1.0      Prepared for pending hearing on Defs.' motion to dismiss                                         Pre-Trial and Trial Proceedings   $358.00   $358.00

Korgaonkar, Natasha   02/12/14    1.5      Prepared for and participated in status conference before the Court                              Pre-Trial and Trial Proceedings   $358.00   $537.00

Korgaonkar, Natasha   02/14/14    2.0      Prepared for and participated in Court hearing                                                   Pre-Trial and Trial Proceedings   $358.00   $716.00

Korgaonkar, Natasha   02/23/14    2.0      Reviewed and revised supplement to joint motion to compel production of legislative              Pre-Trial and Trial Proceedings   $358.00   $716.00
                                           documents
Aden, Leah            02/23/14    0.9      Revised, Revised and drafted supplemental brief re legislative privilege                         Pre-Trial and Trial Proceedings   $417.00   $375.30

Korgaonkar, Natasha   03/03/14    3.0      Prepared for upcoming 30(b)(6) depositions                                                       Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Aden, Leah            03/04/14    1.2      Participated in a call w/ experts (Brattle Group) re draft outline of report                     Pre-Trial and Trial Proceedings   $417.00   $500.40

Korgaonkar, Natasha   03/05/14    3.0      Prepared for and participated in Court hearing                                                   Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Korgaonkar, Natasha   03/12/14    3.0      Reviewed and revised joint motion regarding legislative privilege                                Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Korgaonkar, Natasha   03/18/14    3.0      Reviewed and revised objections to discovery requests from Defs.                                 Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Korgaonkar, Natasha   04/01/14    3.0      Prepared for and participated in Court hearing                                                   Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Korgaonkar, Natasha   04/02/14    3.0      Prepared for upcoming 30(b)(6) depositions                                                       Fifth Circuit Briefing and/or     $358.00   $1,074.00
                                                                                                                                            Argument




                                                                                            Page 7 of 32
                                                Case 2:13-cv-00193 Document 1172-2  Filed on 07/12/19 in TXSD Page 9 of 33
                                                                             0844-015
                                                                                              Veasey

Name                  Work Date   Hours    Narrative Description                                                                               Category                          Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   04/04/14    4.0      Reviewed and revised draft objections to requests for production directed towards I. Clark and      Fifth Circuit Briefing and/or     $358.00   $1,432.00
                                           M. Bessiake                                                                                         Argument
Korgaonkar, Natasha   04/07/14    1.5      Reviewed Plaintiff and Plaintiff-Intervenors' second proposed amended scheduling orders             Pre-Trial and Trial Proceedings   $358.00   $537.00

Korgaonkar, Natasha   04/09/14    2.0      Participated in telephonic meeting w/ clients                                                       Pre-Trial and Trial Proceedings   $358.00   $716.00

Korgaonkar, Natasha   04/11/14    2.0      Drafted and filed motion to withdraw clients (A. Washington and C. Owens)                           Pre-Trial and Trial Proceedings   $358.00   $716.00

Korgaonkar, Natasha   04/12/14    1.0      Prepared clients (I. Clark and M. Bessiake) discovery responses                                     Pre-Trial and Trial Proceedings   $358.00   $358.00

Korgaonkar, Natasha   04/16/14    3.0      Prepared for and participated in motion hearing before Court                                        Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Ross, Deuel           04/16/14    8.0      Drafted and revised Keith Ingram deposition outline; reviewed Ingram documents                      Pre-Trial and Trial Proceedings   $351.00   $2,808.00

Korgaonkar, Natasha   04/17/14    9.0      Reviewed and revised D. Ross Ingram deposition outline (2.0); reviewed and commented on             Pre-Trial and Trial Proceedings   $358.00   $3,222.00
                                           expert (V. Burton) draft report (7.0)
Ross, Deuel           04/17/14    6.0      Reviewed Keith Ingram's Section 5 testimony (2); reviewed expert (Dr. Burton) draft report (4.0) Pre-Trial and Trial Proceedings      $351.00   $2,106.00

Ross, Deuel           04/18/14    4.0      Reviewed and pulled exhibits from Keith Ingram's document production for deposition                 Pre-Trial and Trial Proceedings   $351.00   $1,404.00

Korgaonkar, Natasha   04/21/14    2.0      Reviewed D. Ross updated Ingram deposition outline                                                  Pre-Trial and Trial Proceedings   $358.00   $716.00

Ross, Deuel           04/21/14    6.0      revised and drafted Keith Ingram deposition outline                                                 Pre-Trial and Trial Proceedings   $351.00   $2,106.00

Korgaonkar, Natasha   04/23/14    9.1      Attended deposition of Keith Ingram                                                                 Pre-Trial and Trial Proceedings   $358.00   $3,257.80

Ross, Deuel           04/23/14    9.1      Attended and took deposition of Keith Ingram                                                        Pre-Trial and Trial Proceedings   $351.00   $3,194.10

Korgaonkar, Natasha   05/01/14    7.0      Participated as second-seat in deposition of client / plaintiff Michelle Bessiake (3.); conferred   Pre-Trial and Trial Proceedings   $358.00   $2,506.00
                                           with R. Haygood about same (.5); conferred with M. Bessiake about same; prepared client I.
                                           Clark for deposition (3.5).




                                                                                           Page 8 of 32
                                                Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 10 of 33
                                                                              0844-015
                                                                                              Veasey

Name                  Work Date   Hours    Narrative Description                                                                               Category                          Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   05/02/14    4.5      Prepared for deposition with client / PI-Intervenor I. Clark (1); Defended deposition of client /   Pre-Trial and Trial Proceedings   $358.00   $1,611.00
                                           plaintiff Imani Clark (3.5)

Ross, Deuel           05/02/14    3.5      Participated as second chair in deposition of client / PI-Intervenor (I. Clark)                     Pre-Trial and Trial Proceedings   $351.00   $1,228.50

Korgaonkar, Natasha   05/05/14    3.5      Prepared for 30(b)(6) deposition of Tony Rodriguez (DPS)                                            Pre-Trial and Trial Proceedings   $358.00   $1,253.00

Korgaonkar, Natasha   05/06/14    4.0      Prepared for 30(b)(6) deposition of Tony Rodriguez (DPS)                                            Pre-Trial and Trial Proceedings   $358.00   $1,432.00

Korgaonkar, Natasha   05/07/14    6.0      Reviewed draft of clients-PI Intervenors' interrogatory responses (2); Prepared for 30(b)(6)        Pre-Trial and Trial Proceedings   $358.00   $2,148.00
                                           deposition of Tony Rodriguez (DPS) (4)
Korgaonkar, Natasha   05/08/14    8.0      Participated in the examination of 30(b)(6) deponent, Tony Rodriguez (DPS)                          Pre-Trial and Trial Proceedings   $358.00   $2,864.00

Korgaonkar, Natasha   05/11/14    4.0      Prepared for upcoming Court hearing                                                                 Pre-Trial and Trial Proceedings   $358.00   $1,432.00

Korgaonkar, Natasha   05/14/14    1.0      Prepared for upcoming Court hearing                                                                 Pre-Trial and Trial Proceedings   $358.00   $358.00

Korgaonkar, Natasha   05/15/14    1.5      Prepared for and participated in Court hearing                                                      Pre-Trial and Trial Proceedings   $358.00   $537.00

Korgaonkar, Natasha   05/20/14    1.0      Prepared for and participated in Court hearing                                                      Pre-Trial and Trial Proceedings   $358.00   $358.00


Korgaonkar, Natasha   05/28/14    2.0      Prepared for and participated in status hearing before Court                                        Pre-Trial and Trial Proceedings   $358.00   $716.00


Korgaonkar, Natasha   06/03/14    0.5      Participated in teleconference with client (TLYVEF/B. Green) to prepare for deposition              Pre-Trial and Trial Proceedings   $358.00   $179.00

Korgaonkar, Natasha   06/04/14    1.0      Participated in teleconference with client (TLYVEF/B. Green) to prepare for deposition              Pre-Trial and Trial Proceedings   $358.00   $358.00

Korgaonkar, Natasha   06/06/14    3.0      Prepared for and participated in status conference before Court (1.5); prepared for upcoming        Pre-Trial and Trial Proceedings   $358.00   $1,074.00
                                           client (TLYVEF/B. Green) deposition (1.5)
Korgaonkar, Natasha   06/13/14    2.0      Prepared client (TLYVEF/B. Green) for deposition                                                    Pre-Trial and Trial Proceedings   $358.00   $716.00




                                                                                           Page 9 of 32
                                               Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 11 of 33
                                                                             0844-015
                                                                                             Veasey

Name                  Work Date   Hours    Narrative Description                                                                            Category                           Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   06/15/14    1.0      Reviewed and revised joint opposition to Defs.' motion to compel                                 Pre-Trial and Trial Proceedings    $358.00   $358.00

Korgaonkar, Natasha   06/16/14    3.0      Prepared client (TLYVEF/B. Green) for deposition (2); drafted and filed motion to withdraw       Pre-Trial and Trial Proceedings    $358.00   $1,074.00
                                           client (M. Bessiake) (1)
Ross, Deuel           06/16/14    2.0      Reviewed co-counsel WH comments on & provided comments on expert report (V. Burton)              Pre-Trial and Trial Proceedings    $351.00   $702.00

Korgaonkar, Natasha   06/17/14    9.5      Prepared client (TLYVEF/B. Green) for deposition                                                 Pre-Trial and Trial Proceedings    $358.00   $3,401.00

Korgaonkar, Natasha   06/18/14    5.8      Defended deposition of PI-Intervenor/client (TLYVEF; Blake Green)                                Pre-Trial and Trial Proceedings    $358.00   $2,076.40

Haygood, Ryan         06/18/14    5.8      Participated as second-chair in deposition of PI-Intervenor/client (TLYVEF; Blake Green)         Pre-Trial and Trial Proceedings    $491.00   $2,847.80

Ross, Deuel           06/20/14    2.0      Reviewed and commented on expert report (V. Burton)                                              Pre-Trial and Trial Proceedings    $351.00   $702.00

Korgaonkar, Natasha   06/24/14    3.0      Reviewed and commented on (V. Burton) expert report                                              Pre-Trial and Trial Proceedings    $358.00   $1,074.00

Korgaonkar, Natasha   06/26/14    5.0      Continued review and provided comments on draft (V. Burton) expert report                        Pre-Trial and Trial Proceedings    $358.00   $1,790.00

Korgaonkar, Natasha   06/27/14    8.5      Reviewed and commented on (V. Burton) expert report; conferred with expert V. Burton              Pre-Trial and Trial Proceedings   $358.00   $3,043.00
                                           regarding same; drafted, finalized, and disclosed expert witness list and expert reports (Burton,
                                           Battle Group)
Ross, Deuel           06/27/14    8.0      Reviewed expert (V. Burton) report (4.0); assisted expert (Dr. Burton) in finalizing report,     Pre-Trial and Trial Proceedings    $351.00   $2,808.00
                                           including participating in calls w/ expert (Dr. Burton) (4.0)
Korgaonkar, Natasha   07/09/14    2.0      Drafted motion to compel TX Office of Attorney General to comply with discovery requests         Pre-Trial and Trial Proceedings    $358.00   $716.00

Korgaonkar, Natasha   07/15/14    4.0      Prepared for deposition of Elizabeth Gholar                                                      Pre-Trial and Trial Proceedings    $358.00   $1,432.00

Korgaonkar, Natasha   07/16/14    3.0      Attended and took deposition of Elizabeth Gholar                                                 Pre-Trial and Trial Proceedings    $358.00   $1,074.00

Haygood, Ryan         07/16/14    2.5      Attended deposition of Elizabeth Gholar (via telephone)                                          Pre-Trial and Trial Proceedings    $491.00   $1,227.50




                                                                                          Page 10 of 32
                                               Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 12 of 33
                                                                             0844-015
                                                                                            Veasey

Name                  Work Date   Hours    Narrative Description                                                                      Category                          Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   07/17/14    3.0      Reviewed documents from Sen. Duncan production; prepared for Sen. Duncan deposition        Pre-Trial and Trial Proceedings   $358.00   $1,074.00

Korgaonkar, Natasha   07/18/14    2.0      Continued to prepare for Sen. Duncan deposition                                            Pre-Trial and Trial Proceedings   $358.00   $716.00

Ross, Deuel           07/20/14    6.0      Reviewed Sen. Duncan production and privilege log (3.0); drafted and revised Sen. Duncan   Pre-Trial and Trial Proceedings   $351.00   $2,106.00
                                           depo outline (3.0)
Ross, Deuel           07/21/14    3.5      Drafted and revised Sen. Duncan deposition outline                                         Pre-Trial and Trial Proceedings   $351.00   $1,228.50

Korgaonkar, Natasha   07/24/14    2.0      Prepared for and attended status conference with Court                                     Pre-Trial and Trial Proceedings   $358.00   $716.00

Korgaonkar, Natasha   07/30/14    2.0      Prepared for and attended status conference with Court                                     Pre-Trial and Trial Proceedings   $358.00   $716.00

Korgaonkar, Natasha   08/11/14    3.0      Drafted proposed findings of fact/conclusions of law (2.0); reviewed motion to strike      Pre-Trial and Trial Proceedings   $358.00   $1,074.00
                                           defendants' Answers (1)
Korgaonkar, Natasha   08/13/14    9.0      Prepared for deposition of expert (Dr. Vernon Burton)                                      Pre-Trial and Trial Proceedings   $358.00   $3,222.00

Haygood, Ryan         08/14/14    11.0     Attended as second-chair Deposition of expert Dr. Vernon Burton                            Pre-Trial and Trial Proceedings   $491.00   $5,401.00

Korgaonkar, Natasha   08/14/14    11.0     Defended Deposition of expert Dr. Vernon Burton                                            Pre-Trial and Trial Proceedings   $358.00   $3,938.00

Korgaonkar, Natasha   08/21/14    1.5      Prepared for and participated in hearing before Court                                      Pre-Trial and Trial Proceedings   $358.00   $537.00

Korgaonkar, Natasha   08/22/14    1.0      Prepared for and participated in hearing before Court                                      Pre-Trial and Trial Proceedings   $358.00   $358.00

Korgaonkar, Natasha   08/24/14    2.0      Reviewed Defs.' proposed Findings of Fact and Conclusions of Law                           Pre-Trial and Trial Proceedings   $358.00   $716.00

Ross, Deuel           08/25/14    9.0      Reviewed Sen. Duncan documents and revised Sen. Duncan depo outline (3.0); Drafted and     Pre-Trial and Trial Proceedings   $351.00   $3,159.00
                                           revised Sen. Duncan deposition outline (6.0)
Ross, Deuel           08/27/14    7.0      Travel from NYC to Lubbock, TX for Sen. Duncan deposition (billed at 50% rate)             Pre-Trial and Trial Proceedings   $175.50   $1,228.50

Korgaonkar, Natasha   08/27/14    3.0      Prepared for and attended final pretrial conference                                        Pre-Trial and Trial Proceedings   $358.00   $1,074.00




                                                                                         Page 11 of 32
                                               Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 13 of 33
                                                                             0844-015
                                                                                             Veasey

Name                  Work Date   Hours    Narrative Description                                                                               Category                          Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   08/28/14    8.0      Engaged in trial preparations (including preparation of exhibits, declarations, and objections to   Pre-Trial and Trial Proceedings   $358.00   $2,864.00
                                           both); draft examination outline for trial witnesses (TLYVEF/ B. Green and expert / V. Burton)

Ross, Deuel           08/28/14    8.5      Prepared for & took deposition of Senator Duncan                                                    Pre-Trial and Trial Proceedings   $351.00   $2,983.50

Korgaonkar, Natasha   08/29/14    9.0      Drafted outline of direct examination of expert (V. Burton); revised outline for client (TLYVEF/B. Pre-Trial and Trial Proceedings    $358.00   $3,222.00
                                           Green) trial testimony; prepared client TLYVEF/B. Green for court testimony
Ross, Deuel           08/29/14    7.0      Traveled from Lubbock, TX to NYC from Sen. Duncan deposition (billed at 50% rate).                  Pre-Trial and Trial Proceedings   $175.50   $1,228.50


Korgaonkar, Natasha   08/30/14    5.0      Continued trial preparations, including revisions to direct examination outlines                    Pre-Trial and Trial Proceedings   $358.00   $1,790.00

Aden, Leah            08/30/14    1.7      Reviewed client (TLYVEF; B. Greene) deposition transcript (1.3); prepared and drafted cross-        Pre-Trial and Trial Proceedings   $417.00   $708.90
                                           examination questions (.4)

Korgaonkar, Natasha   08/31/14    4.5      Continued trial preparations, including revisions to direct examination outlines, revisions to      Pre-Trial and Trial Proceedings   $358.00   $1,611.00
                                           Gholar and I. Clark deposition designations
Korgaonkar, Natasha   08/31/14    7.2      Traveled from NYC to Corpus Christi, TX for trial (7.2) (billed at 50% rate)                        Pre-Trial and Trial Proceedings   $179.00   $1,288.80

Aden, Leah            08/31/14    7.2      Traveled from NYC to Corpus Christi, TX for trial (7.2) (billed at 50% rate)                        Pre-Trial and Trial Proceedings   $208.50   $1,501.20

Ross, Deuel           08/31/14    7.2      Traveled from NYC to Corpus Christi, TX for trial (7.2) (billed at 50% rate)                        Pre-Trial and Trial Proceedings   $175.50   $1,263.60

Haygood, Ryan         08/31/14    7.2      Traveled from Newark, NJ to Corpus Christi, TX for trial (7.2) (billed at 50% rate)                 Pre-Trial and Trial Proceedings   $245.50   $1,767.60

Korgaonkar, Natasha   09/01/14    7.0      Prepared for trial, including preparing client (TLYVEF/B. Green) for trial testimony; revised       Pre-Trial and Trial Proceedings   $358.00   $2,506.00
                                           direct examination outlines
Aden, Leah            09/01/14    3.3      Conferred w/ Private-Pls. and Pl-Intervenors re Trial (.9); Reviewed witness prep (TLYVEF/B.        Pre-Trial and Trial Proceedings   $417.00   $1,376.10
                                           Greene) (2.4)
Ross, Deuel           09/01/14    3.3      Conferred w/ Private-Pls. and Pl-Intervenors re Trial (.9); Reviewed witness testimony              Pre-Trial and Trial Proceedings   $351.00   $1,158.30
                                           preparatory questions (TLYVEF/B. Greene) (2.4)
Korgaonkar, Natasha   09/02/14    13.0     Prepared for and attended trial (8); prepared client TLYVEF/B. Green and expert V. Burton for       Pre-Trial and Trial Proceedings   $358.00   $4,654.00
                                           direct examination (5)




                                                                                          Page 12 of 32
                                                Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 14 of 33
                                                                              0844-015
                                                                                                Veasey

Name                  Work Date   Hours    Narrative Description                                                                             Category                          Rate      Subtotal
                                  Billed
Aden, Leah            09/02/14    9.1      Participated in trial (8.2); participated in trial witness (B. Greene) preparation (.9)           Pre-Trial and Trial Proceedings   $417.00   $3,794.70

Ross, Deuel           09/02/14    9.5      Participated in trial (8.0); participated in trial witness preparation (Dr. Burton) (1.5)         Pre-Trial and Trial Proceedings   $351.00   $3,334.50

Korgaonkar, Natasha   09/03/14    12.0     Prepared for and attended trial (8); prepared client TLYVEF/ B. Green and expert V. Burton for Pre-Trial and Trial Proceedings      $358.00   $4,296.00
                                           direct examination (4)
Aden, Leah            09/03/14    8.2      Participated in trial, including summarizing trial testimony                                      Pre-Trial and Trial Proceedings   $417.00   $3,419.40

Ross, Deuel           09/03/14    8.2      Participated in trial, including summarizing trial testimony                                      Pre-Trial and Trial Proceedings   $351.00   $2,878.20

Korgaonkar, Natasha   09/04/14    14.0     Prepared for and attended trial (8); revised direct examination outlines (4); drafted             Pre-Trial and Trial Proceedings   $358.00   $5,012.00
                                           demonstratives (2)
Aden, Leah            09/04/14    10.5     Participated in trial (8.2); revised proposed Findings of Fact based on trial testimony (2.3)     Pre-Trial and Trial Proceedings   $417.00   $4,378.50

Ross, Deuel           09/04/14    10.5     Participated in trial (8.2); revised proposed Findings of Fact based on trial testimony (2.3)     Pre-Trial and Trial Proceedings   $351.00   $3,685.50

Korgaonkar, Natasha   09/05/14    11.0     Prepared for and attended trial (8); drafted expert outlines and conferred with co-counsel (D.    Pre-Trial and Trial Proceedings   $358.00   $3,938.00
                                           Conley) regarding same (3)
Aden, Leah            09/05/14    8.5      Participated in trial (7.6); revised proposed Findings of Fact based on trial testimony (.9)      Pre-Trial and Trial Proceedings   $417.00   $3,544.50

Ross, Deuel           09/05/14    8.5      Participated in trial (7.6); revised proposed Findings of Fact based on trial testimony (.9)      Pre-Trial and Trial Proceedings   $351.00   $2,983.50

Korgaonkar, Natasha   09/06/14    9.0      Revised expert (V. Burton) outline (4); prepared witness (3); revised demonstratives (2)          Pre-Trial and Trial Proceedings   $358.00   $3,222.00

Korgaonkar, Natasha   09/07/14    9.5      Revised expert (V. Burton) outline (4); prepared trial witnesses (4); conferred with co-counsel   Pre-Trial and Trial Proceedings   $358.00   $3,401.00
                                           (WH/T. Faransso) on deposition designations (1.5)
Aden, Leah            09/07/14    7.2      Revised proposed Findings of Fact based on trial testimony (4.9); drafted closing statement       Pre-Trial and Trial Proceedings   $417.00   $3,002.40
                                           (2.3)
Ross, Deuel           09/07/14    8.5      Revised proposed Findings of Fact based on trial testimony (5.0); prepared Sen. Duncan depo Pre-Trial and Trial Proceedings         $351.00   $2,983.50
                                           designations for submission (3.5)
Korgaonkar, Natasha   09/08/14    12.0     Prepared for and attended trial (8); prepared witnesses for trial testimony (4)                   Pre-Trial and Trial Proceedings   $358.00   $4,296.00




                                                                                            Page 13 of 32
                                                Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 15 of 33
                                                                              0844-015
                                                                                               Veasey

Name                  Work Date   Hours    Narrative Description                                                                              Category                            Rate      Subtotal
                                  Billed
Aden, Leah            09/08/14    8.2      Participated in trial, including summarizing trial testimony                                       Pre-Trial and Trial Proceedings     $417.00   $3,419.40

Ross, Deuel           09/08/14    8.0      Participated in trial (5.0); prepared expert witness for trial testimony (Dr. Burton) (3.0)        Pre-Trial and Trial Proceedings     $351.00   $2,808.00

Korgaonkar, Natasha   09/09/14    9.5      Prepared for and attended trial (7); assisted with preparation of client/I. Clark designations (2.5) Pre-Trial and Trial Proceedings   $358.00   $3,401.00

Aden, Leah            09/09/14    9.3      Participated in trial (8.2); updated proposed findings of fact based on trial testimony (1.1)      Pre-Trial and Trial Proceedings     $417.00   $3,878.10

Ross, Deuel           09/09/14    9.5      Participated in trial (6.0); prepared Sen. Duncan depo designations (2.0); updated proposed        Pre-Trial and Trial Proceedings     $351.00   $3,334.50
                                           findings of fact based on trial testimony (1.5)
Korgaonkar, Natasha   09/10/14    8.0      Prepared for and attended trial (8)                                                                Pre-Trial and Trial Proceedings     $358.00   $2,864.00

Aden, Leah            09/10/14    9.2      Participated in trial (5.1); updated proposed FOFs based on trial testimony (4.1)                  Pre-Trial and Trial Proceedings     $417.00   $3,836.40

Ross, Deuel           09/10/14    9.2      Participated in trial (5.1); updated proposed FOFs based on trial testimony (4.1)                  Pre-Trial and Trial Proceedings     $351.00   $3,229.20

Korgaonkar, Natasha   09/11/14    7.0      Prepared for and attended trial                                                                    Pre-Trial and Trial Proceedings     $358.00   $2,506.00

Aden, Leah            09/11/14    2.3      Participated in trial, including summarizing trial testimony                                       Pre-Trial and Trial Proceedings     $417.00   $959.10

Ross, Deuel           09/11/14    2.3      Participated in trial                                                                              Pre-Trial and Trial Proceedings     $351.00   $807.30

Aden, Leah            09/12/14    9.3      Traveled from Corpus Christi, TX to NYC following trial (billed at 50% rate)                       Pre-Trial and Trial Proceedings     $208.50   $1,939.05

Ross, Deuel           09/12/14    9.3      Traveled from Corpus Christi, TX to NYC following trial (billed at 50% rate)                       Pre-Trial and Trial Proceedings     $175.50   $1,632.15

Haygood, Ryan         09/12/14    9.3      Traveled from Corpus Christi, TX to Newark, NJ following trial (billed at 50% rate)                Pre-Trial and Trial Proceedings     $245.50   $2,283.15

Korgaonkar, Natasha   09/12/14    9.3      Traveled from Corpus Christi, TX to NYC following trial (billed at 50% rate)                       Pre-Trial and Trial Proceedings     $179.00   $1,664.70

Korgaonkar, Natasha   09/19/14    1.0      Revised draft closing argument                                                                     Pre-Trial and Trial Proceedings     $358.00   $358.00




                                                                                           Page 14 of 32
                                                Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 16 of 33
                                                                              0844-015
                                                                                               Veasey

Name                  Work Date   Hours    Narrative Description                                                                                   Category                          Rate      Subtotal
                                  Billed
Haygood, Ryan         09/20/14    8.0      Drafted and revised closing argument                                                                    Pre-Trial and Trial Proceedings   $491.00   $3,928.00

Haygood, Ryan         09/21/14    4.0      Drafted and prepared for Closing Argument (4)                                                           Pre-Trial and Trial Proceedings   $491.00   $1,964.00

Aden, Leah            09/21/14    8.6      Traveled to Corpus Christi, TX from NYC for closing arguments (billed at 50% rate)                      Pre-Trial and Trial Proceedings   $208.50   $1,793.10

Ross, Deuel           09/21/14    8.6      Traveled to Corpus Christi, TX from NYC for closing arguments (billed at 50% rate)                      Pre-Trial and Trial Proceedings   $175.50   $1,509.30

Haygood, Ryan         09/21/14    8.6      Traveled to Corpus Christi, TX from Newark, NJ for closing arguments (billed at 50% rate)               Pre-Trial and Trial Proceedings   $245.50   $2,111.30

Korgaonkar, Natasha   09/21/14    8.6      Traveled to Corpus Christi, TX from NYC for closing arguments (billed at 50% rate)                      Pre-Trial and Trial Proceedings   $179.00   $1,539.40

Korgaonkar, Natasha   09/22/14    4.0      Prepared for and participated in closing arguments                                                      Pre-Trial and Trial Proceedings   $358.00   $1,432.00


Haygood, Ryan         09/22/14    3.3      Prepared for & delivered Closing Argument (3.3)                                                         Pre-Trial and Trial Proceedings   $491.00   $1,620.30


Aden, Leah            09/22/14    3.3      Attended closing arguments at trial                                                                     Pre-Trial and Trial Proceedings   $417.00   $1,376.10


Ross, Deuel           09/22/14    3.3      Attended closing arguments at trial                                                                     Pre-Trial and Trial Proceedings   $351.00   $1,158.30

Ross, Deuel           09/22/14    8.6      Traveled from Corpus Christi, TX to NYC following closing argument at trial (billed at 50% rate) Pre-Trial and Trial Proceedings          $175.50   $1,509.30

Aden, Leah            09/22/14    8.6      Traveled from Corpus Christi, TX to NYC following closing argument at trial (billed at 50% rate) Pre-Trial and Trial Proceedings          $208.50   $1,793.10

Korgaonkar, Natasha   09/22/14    8.6      Traveled from Corpus Christi, TX to NYC following closing argument at trial (billed at 50% rate) Pre-Trial and Trial Proceedings          $179.00   $1,539.40

Haygood, Ryan         09/22/14    8.6      Traveled from Corpus Christi, TX to Newark, NJ following closing argument at trial (billing at          Pre-Trial and Trial Proceedings   $245.50   $2,111.30
                                           50% rate)
Aden, Leah            10/09/14    1.8      Reviewed and analyzed district court post-trial opinion (1.6); Participated in a call w/ S. Ifill, R.   Pre-Trial and Trial Proceedings   $417.00   $750.60
                                           Haygood, D. Ross, J. Nelson & N. Korgaonkar re decision (.2)




                                                                                            Page 15 of 32
                                                Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 17 of 33
                                                                              0844-015
                                                                                               Veasey

Name                  Work Date   Hours    Narrative Description                                                                             Category                            Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   10/09/14    3.5      Reviewed and analyzed decision (2.8); Participated in a call w/ S. Ifill, R. Haygood, D. Ross, L. Pre-Trial and Trial Proceedings     $358.00   $1,253.00
                                           Aden & J. Nelson re decision (.2); corresponded with clients regarding same (0.5)
Haygood, Ryan         10/09/14    0.2      Participated in a call w/ S. Ifill, N. Korgaonkar, D. Ross, J. Nelson & L. Aden re: trial court   Pre-Trial and Trial Proceedings     $491.00   $98.20
                                           decision (.2)
Ross, Deuel           10/09/14    0.2      Participated in a call w/ N. Korgaonkar, S. Ifill, R. Haygood, L. Aden & J. Nelson re decision (.2) Pre-Trial and Trial Proceedings   $351.00   $70.20

Nelson, Janai         10/09/14    2.5      Reviewed district court decision (2.3); discussed district court decision w/ N. Korgaonkar, S.    Pre-Trial and Trial Proceedings     $544.00   $1,360.00
                                           Ifill, R. Haygood, L. Aden & D. Ross (.2)
Nelson, Janai         10/10/14    3.0      Reviewed and discussed district court decision w/ S. Ifill, N. Korgaonkar, and C. Swarns          Pre-Trial and Trial Proceedings     $544.00   $1,632.00

Korgaonkar, Natasha   10/10/14    3.0      Reviewed and discussed district court decision w/ S. Ifill, J. Nelson, and C. Swarns              Pre-Trial and Trial Proceedings     $358.00   $1,074.00

Nelson, Janai         10/12/14    3.5      Reviewed and edited LDF Application for Emergency Relief (1.5) and reviewed co-counsels           Pre-Trial and Trial Proceedings     $544.00   $1,904.00
                                           Applications for Emergency relief (2)
Nelson, Janai         10/15/14    1.0      Read DOJ Emergency Application (.7); discussed DOJ's application w/ D. Ross, S. Ifill, and N. Pre-Trial and Trial Proceedings         $544.00   $544.00
                                           Korgaonkar (.3)
Ross, Deuel           10/15/14    0.3      Discussed DOJ's application w/ J. Nelson, S. Ifill, and N. Korgaonkar                             Pre-Trial and Trial Proceedings     $351.00   $105.30

Korgaonkar, Natasha   10/15/14    0.3      Discussed DOJ's application w/ J. Nelson, S. Ifill, and D. Ross                                   Pre-Trial and Trial Proceedings     $358.00   $107.40

Nelson, Janai         10/18/14    2.5      Reviewed SCOTUS order on Application to Vacate stay (2); discussed the same w/ S. Ifill, N.       Pre-Trial and Trial Proceedings     $544.00   $1,360.00
                                           Korgaonkar & D. Ross (.5)
Ross, Deuel           10/18/14    0.5      Discussed SCOTUS order on Application to Vacate stay w/ S. Ifill, J. Nelson, & N. Korgaonkar      Pre-Trial and Trial Proceedings     $351.00   $175.50

Korgaonkar, Natasha   10/18/14    0.5      Discussed SCOTUS order on Application to Vacate stay w/ S. Ifill, J. Nelson & D. Ross             Pre-Trial and Trial Proceedings     $358.00   $179.00

Korgaonkar, Natasha   10/27/14    1.4      Drafted outline for Fifth Cir. Ct. of Appeals Merits brief                                        Fifth Circuit Briefing and/or       $358.00   $501.20
                                                                                                                                             Argument
Korgaonkar, Natasha   10/29/14    1.4      Continued drafting outline for Fifth Cir. Ct. of Appeals Merits brief                             Fifth Circuit Briefing and/or       $358.00   $501.20
                                                                                                                                             Argument
Nelson, Janai         01/30/15    0.5      Discussed Motion for Appearance in the 5th Cir COA                                                Fifth Circuit Briefing and/or       $544.00   $272.00
                                                                                                                                             Argument



                                                                                           Page 16 of 32
                                                Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 18 of 33
                                                                              0844-015
                                                                                               Veasey

Name                  Work Date   Hours    Narrative Description                                                                               Category                        Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   03/02/15    2.0      Reviewed, analyzed & revised Fifth Cir. Ct. of Appeals Merits brief                                 Fifth Circuit Briefing and/or   $417.00   $834.00
                                                                                                                                               Argument
Nelson, Janai         03/03/15    2.5      Reviewed draft appellate brief                                                                      Fifth Circuit Briefing and/or   $544.00   $1,360.00
                                                                                                                                               Argument

Korgaonkar, Natasha   03/04/15    5.0      Reviewed and revised Fifth Circuit brief in preparation for filing                                  Fifth Circuit Briefing and/or   $417.00   $2,085.00
                                                                                                                                               Argument
Korgaonkar, Natasha   03/10/15    0.3      Drafted Mot. to Withdraw for R. Haygood                                                             Fifth Circuit Briefing and/or   $417.00   $125.10
                                                                                                                                               Argument


Korgaonkar, Natasha   03/18/15    2.0      Participated in a call w/ co-counsel re 5th Cir. Ct. of Appeals proceedings (0.5); Conferred w/ S. Fifth Circuit Briefing and/or    $417.00   $834.00
                                           Ifill, C. Swarns, and J. Nelson re same (0.6); Conferred with Defs. re Mot. for extra space w/r/t Argument
                                           5th COA brief (0.1); conferred w/ D. Ross re standing research (0.5)
Nelson, Janai         03/18/15    0.6      Conferred w/ S. Ifill, C. Swarns, and N. Korgaonkar re: 5th Cir. Ct. of Appeals proceedings         Fifth Circuit Briefing and/or   $544.00   $326.40
                                           (0.6);                                                                                              Argument
Korgaonkar, Natasha   03/20/15    2.6      Prepared district court documents for 5th Cir. proceedings                                          Fifth Circuit Briefing and/or   $417.00   $1,084.20
                                                                                                                                               Argument
Korgaonkar, Natasha   03/24/15    0.2      Conferred w/ co-plaintiff re 5th COA oral argument                                                  Fifth Circuit Briefing and/or   $417.00   $83.40
                                                                                                                                               Argument
Korgaonkar, Natasha   03/26/15    0.3      Participated in a call w/ DOJ re 5th COA oral argument.                                             Fifth Circuit Briefing and/or   $417.00   $125.10
                                                                                                                                               Argument
Korgaonkar, Natasha   03/28/15    1.0      Participated in a call w/ S. Ifill re 5th Cir. argument; corresponded w/ S. Ifill re same           Fifth Circuit Briefing and/or   $417.00   $417.00
                                                                                                                                               Argument
Korgaonkar, Natasha   03/29/15    1.1      Participated in a call w/ S. Ifill, J. Nelson, CAS re 5th Cir argument                              Fifth Circuit Briefing and/or   $417.00   $458.70
                                                                                                                                               Argument
Nelson, Janai         03/29/15    1.1      Participated in a call w/ S. Ifill, N. Korgaonkar, CAS re 5th Cir argument                          Fifth Circuit Briefing and/or   $544.00   $598.40
                                                                                                                                               Argument
Nelson, Janai         04/20/15    5.0      Prepared for 5th Cir. COA argument moot                                                             Fifth Circuit Briefing and/or   $544.00   $2,720.00
                                                                                                                                               Argument
Nelson, Janai         04/21/15    5.0      Prepared for 5th Cir. COA argument moot                                                             Fifth Circuit Briefing and/or   $544.00   $2,720.00
                                                                                                                                               Argument
Nelson, Janai         04/22/15    3.0      Participated in moot/was mooted for 5th Cir. COA argument at the Department of Justice              Fifth Circuit Briefing and/or   $544.00   $1,632.00
                                                                                                                                               Argument



                                                                                           Page 17 of 32
                                                Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 19 of 33
                                                                              0844-015
                                                                                              Veasey

Name                  Work Date   Hours    Narrative Description                                                                            Category                        Rate      Subtotal
                                  Billed
Nelson, Janai         04/23/15    5.0      Prepared for 5th Cir. COA moot                                                                   Fifth Circuit Briefing and/or   $544.00   $2,720.00
                                                                                                                                            Argument
Nelson, Janai         04/24/15    3.0      Prepared for and participated in moot/was mooted for 5th Cir. COA argument                       Fifth Circuit Briefing and/or   $544.00   $1,632.00
                                                                                                                                            Argument
Nelson, Janai         04/26/15    10.0     Prepared for and participated in moot/was mooted for 5th Cir. COA argument                       Fifth Circuit Briefing and/or   $544.00   $5,440.00
                                                                                                                                            Argument
Nelson, Janai         04/27/15    7.0      Prepared for and participated in moot/was mooted for 5th Cir. COA argument                       Fifth Circuit Briefing and/or   $544.00   $3,808.00
                                                                                                                                            Argument
Nelson, Janai         04/28/15    1.0      Prepared for and argued before 5th COA                                                           Fifth Circuit Briefing and/or   $544.00   $544.00
                                                                                                                                            Argument

Korgaonkar, Natasha   08/05/15    2.5      Reviewed and analyzed Fifth Circuit decision (2.3); discussed decision w/ J. Nelson (.2)         Fifth Circuit Briefing and/or   $417.00   $1,042.50
                                                                                                                                            Argument

Nelson, Janai         08/05/15    0.2      Reviewed Fifth Circuit decision; discussed decision w/ N. Korgaonkar (.2)                        Fifth Circuit Briefing and/or   $544.00   $1,360.00
                                                                                                                                            Argument

Nelson, Janai         08/11/15    1.0      Participated in a call with team co-counsel re: 5th Cir. COA                                     Fifth Circuit Briefing and/or   $544.00   $544.00
                                                                                                                                            Argument
Korgaonkar, Natasha   08/17/15    2.0      Participated in call with co-counsel regarding interim relief (.5); researched interim relief    Interim Remedial Relief         $417.00   $834.00



Ross, Deuel           08/17/15    2.1      Drafted correspondence re interim relief (1.7); participated in a call w/ Wilmer co-counsel re   Interim Remedial Relief         $358.00   $751.80
                                           interim relief (.5)

Korgaonkar, Natasha   08/18/15    1.0      Participated in a meeting with D. Ross regarding interim relief strategy                         Interim Remedial Relief         $417.00   $417.00


Ross, Deuel           08/18/15    0.2      Drafted correspondence re interim relief                                                         Interim Remedial Relief         $358.00   $71.60


Korgaonkar, Natasha   08/25/15    0.3      Participated in a call w/ co-counsel (WH) re: interim relief                                     Interim Remedial Relief         $417.00   $125.10




                                                                                           Page 18 of 32
                                                Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 20 of 33
                                                                              0844-015
                                                                                                Veasey

Name                  Work Date   Hours    Narrative Description                                                                                Category                           Rate      Subtotal
                                  Billed
Ross, Deuel           08/25/15    0.3      Participated in a call w/ co-counsel WH re interim relief                                            Interim Remedial Relief            $358.00   $107.40



Korgaonkar, Natasha   08/26/15    2.0      Researched re: interim relief; participated in telephonic call with Private Pls. regarding interim   Interim Remedial Relief            $417.00   $834.00
                                           relief
Ross, Deuel           08/26/15    0.6      Participated in a call w/ Private-Pls. re interim relief                                             Interim Remedial Relief            $358.00   $214.80

Nelson, Janai         08/26/15    1.5      Participated in call in with team co-counsel in preparation for meeting with State of Texas re:      Interim Remedial Relief            $544.00   $816.00
                                           Interim Relief
Nelson, Janai         08/27/15    2.0      Participated in meeting with State of Texas Counsel re: Interim Relief                               Interim Remedial Relief            $544.00   $1,088.00

Korgaonkar, Natasha   08/28/15    1.0      Reviewed Def.'s en banc Pet., Mot. for Stay and Opposition to Remedy filings                         Fifth Circuit Briefing and/or      $417.00   $417.00
                                                                                                                                                Argument & Interim Remedial
                                                                                                                                                Relief
Ross, Deuel           08/28/15    0.5      Reviewed Def.'s en banc Pet., Mot. for Stay and Opposition to Remedy filings                    Fifth Circuit Briefing and/or           $358.00   $179.00
                                                                                                                                           Argument & Interim Remedial
Korgaonkar, Natasha   08/31/15    3.0      Participated in a call with co-counsel WH / LDF re en banc briefing; research regarding en banc R   li Circuit
                                                                                                                                           Fifth  f       En Banc Briefing         $417.00   $1,251.00
                                           briefing                                                                                        and/or Argument

Ross, Deuel           08/31/15    1.7      Participated in a call with Pl-Intervenors & DOJ re en banc briefing (.5); Participated in a call    Fifth Circuit En Banc Briefing     $358.00   $608.60
                                           with co-counsel WH / LDF re en banc briefing (.9); participated in a call all w/ Def., DOJ and       and/or Argument
Ross, Deuel           08/31/15    1.2      P i t Pl w/ J. Nelson
                                           Conferred         t ti l and N. Korgaonkar
                                                                                t   i t ire enlibanc
                                                                                                 f ( 3)briefing and potential remedy            Fifth Circuit En Banc Briefing     $358.00   $429.60
                                                                                                                                                and/or Argument & Interim
Nelson, Janai         08/31/15    1.2      Conferred w/ D. Ross and N. Korgaonkar re en banc briefing and potential remedy                      R      di l R En
                                                                                                                                                Fifth Circuit  li fBanc Briefing   $544.00   $652.80
                                                                                                                                                and/or Argument & Interim
Korgaonkar, Natasha   08/31/15    1.2      Conferred w/ J. Nelson and D. Ross re en banc briefing and potential remedy                          R      di l R En
                                                                                                                                                Fifth Circuit  li fBanc Briefing   $417.00   $500.40
                                                                                                                                                and/or Argument & Interim
Ross, Deuel           08/31/15    0.4      Drafted outline of brief in Opp. to Def.'s Pet. for Rehearing en banc                                R      di l R En
                                                                                                                                                Fifth Circuit  li fBanc Briefing   $358.00   $143.20
                                                                                                                                                and/or Argument

Ross, Deuel           09/01/15    1.4      Participated in a call w/ Private-Pls (LCCRUL and Brennan Center) re Opp. to Def.'s Pet. for         Fifth Circuit En Banc Briefing     $358.00   $501.20
                                           Rehearing en banc (.8); Conferred w/ N. Korgaonkar and J. Nelson re Opp. to Def.'s Pet. for          and/or Argument
                                           Rehearing en banc (.6)



                                                                                            Page 19 of 32
                                                Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 21 of 33
                                                                              0844-015
                                                                                             Veasey

Name                  Work Date   Hours    Narrative Description                                                                               Category                         Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   09/01/15    0.6      Conferred w/ D. Ross and J. Nelson re Opp. to Def.'s Pet. for Rehearing en banc                    Fifth Circuit En Banc Briefing    $417.00   $250.20
                                                                                                                                              and/or Argument
Nelson, Janai         09/01/15    0.6      Conferred w/ N. Korgaonkar and D. Ross re Opp. to Def.'s Pet. for Rehearing en banc                Fifth Circuit En Banc Briefing    $544.00   $326.40
                                                                                                                                              and/or Argument
Ross, Deuel           09/01/15    1.4      Drafted Opp. to Def.'s Pet. for Rehearing en banc                                                  Fifth Circuit En Banc Briefing    $358.00   $501.20
                                                                                                                                              and/or Argument
Korgaonkar, Natasha   09/02/15    2.0      Reviewed and revised draft opposition to petition for rehearing en banc                            Fifth Circuit En Banc Briefing    $417.00   $834.00
                                                                                                                                              and/or Argument
Ross, Deuel           09/02/15    2.0      Participated in a call with Pl-intervenors and DOJ re en banc briefing (.8); drafted Opp. to Def.'s Fifth Circuit En Banc Briefing   $358.00   $716.00
                                           Pet. for Rehearing en banc (1.2)                                                                    and/or Argument
Korgaonkar, Natasha   09/08/15    0.5      Reviewed DOJ's draft of Opp. to Def.'s Pet. for Rehearing en banc                                  Fifth Circuit En Banc Briefing    $417.00   $208.50
                                                                                                                                              and/or Argument
Ross, Deuel           09/08/15    0.5      Reviewed DOJ's draft of Opp. to Def.'s Pet. for Rehearing en banc                                  Fifth Circuit En Banc Briefing    $358.00   $179.00
                                                                                                                                              and/or Argument
Ross, Deuel           09/09/15    0.2      Participated in a call w/ N. Korgaonkar re DOJ's Opp. to Def.'s Pet. for Rehearing en banc         Fifth Circuit En Banc Briefing    $358.00   $71.60
                                                                                                                                              and/or Argument
Korgaonkar, Natasha   09/09/15    0.2      Participated in a call w/ D. Ross re DOJ's Opp. to Def.'s Pet. for Rehearing en banc               Fifth Circuit En Banc Briefing    $417.00   $83.40
                                                                                                                                              and/or Argument


Ross, Deuel           09/10/15    0.7      Corresponded w/ N. Korgaonkar re DOJ's Opp. to Def.'s Pet. for Rehearing en banc (.3);             Fifth Circuit En Banc Briefing    $358.00   $250.60
                                           reviewed LULAC and DOJ's Opposition to Def.'s Mot. to Stay and Pet. for Rehearing en banc          and/or Argument
Korgaonkar, Natasha   09/10/15    0.3      (Corresponded
                                             4)          w/ D. Ross re DOJ's Opp. to Def.'s Pet. for Rehearing en banc                        Fifth Circuit En Banc Briefing    $417.00   $125.10
                                                                                                                                              and/or Argument
Korgaonkar, Natasha   12/16/15    1.1      Conferred w/ co-counsel (WH) re 5th Cir. Ct. of Appeals strategy                                   Fifth Circuit En Banc Briefing    $417.00   $458.70
                                                                                                                                              and/or Argument

Korgaonkar, Natasha   12/17/15    1.5      Participated in a call w/ E. Rosenberg (LCCRUL) and M. Perez (Brennan Center) re 5th Cir. Ct. Fifth Circuit En Banc Briefing         $417.00   $625.50
                                           of Appeals strategy (1); Participated in a call w/ Veasey-Private-Pls. (G. Hebert and A. Derfner) and/or Argument
Korgaonkar, Natasha   12/17/15    1.8         5th Ci Ct
                                           Conferred       fA       l group
                                                      w/ co-plaintiffs  t t re(5th
                                                                                5) Cir. Ct. of Appeals strategy                              Fifth Circuit En Banc Briefing     $417.00   $750.60
                                                                                                                                             and/or Argument
Korgaonkar, Natasha   12/18/15    1.9      Drafted 28j letter re supp. authority                                                              Fifth Circuit En Banc Briefing    $417.00   $792.30
                                                                                                                                              and/or Argument



                                                                                          Page 20 of 32
                                               Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 22 of 33
                                                                             0844-015
                                                                                              Veasey

Name                  Work Date   Hours    Narrative Description                                                                               Category                           Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   12/20/15    1.00     Reviewed and revised 28j letter.re supp. authority                                                  Fifth Circuit En Banc Briefing     $417.00   $417.00
                                                                                                                                               and/or Argument
Korgaonkar, Natasha   12/21/15    4.3      Reviewed and revised 28j letter re supp. Authority (1.4); Reviewed, revised, and filed 28j letter   Fifth Circuit En Banc Briefing     $417.00   $1,793.10
                                           re supp. Authority (2.9)                                                                            and/or Argument
Korgaonkar, Natasha   12/22/15    0.7      Conferred w/ E. Rosenberg (LCCRUL) and M. Perez (Brennan Center) re 5th Cir. Ct. of                 Fifth Circuit En Banc Briefing     $417.00   $291.90
                                           Appeals strategy                                                                                    and/or Argument
Korgaonkar, Natasha   01/31/16    0.3      Corresponded w/ E. Rosenberg (LCCRUL) and M. Perez (Brennan Center) regarding appellate Fifth Circuit En Banc Briefing                 $417.00   $125.10
                                           strategy                                                                                and/or Argument
Korgaonkar, Natasha   02/02/16    0.5      Corresponded w/ LCCRUL and Brennan Center regarding appellate strategy                              Fifth Circuit En Banc Briefing     $417.00   $208.50
                                                                                                                                               and/or Argument
Korgaonkar, Natasha   02/03/16    0.7      Conferred w/ S. Ifill and J. Nelson re 5th Cir. Ct. of Appeals strategy                             Fifth Circuit En Banc Briefing     $417.00   $291.90
                                                                                                                                               and/or Argument
Nelson, Janai         02/03/16    0.7      Conferred w/ S. Ifill and N. Korgaonkar re 5th Cir. Ct. of Appeals strategy                         Fifth Circuit En Banc Briefing     $544.00   $380.80
                                                                                                                                               and/or Argument
Korgaonkar, Natasha   02/09/16    3.0      Prepared for call w/ co-counsel WH re 5th Cir. Ct. of Appeals strategy                              Fifth Circuit En Banc Briefing     $417.00   $1,251.00
                                                                                                                                               and/or Argument
Korgaonkar, Natasha   02/10/16    5.3      Researched Pets. for Writ of Mandamus and Emergency Mots. in 5th Cir. Ct. of Appeals                Fifth Circuit En Banc Briefing     $417.00   $2,210.10
                                                                                                                                               and/or Argument
Korgaonkar, Natasha   02/12/16    1.1      Researched Pets. for Writ of Mandamus                                                               Fifth Circuit En Banc Briefing     $417.00   $458.70
                                                                                                                                               and/or Argument
Korgaonkar, Natasha   02/16/16    0.5      Participated in a call w/ co-counsel WH re 5th Cir. Ct. of Appeals strategy                         Fifth Circuit En Banc Briefing     $417.00   $208.50
                                                                                                                                               and/or Argument
Korgaonkar, Natasha   02/23/16    0.7      Participated in a call w/ G. Bledsoe, Y. Banks & E. Rosenberg (LCCRUL) re 5th Cir. Ct. of           Fifth Circuit En Banc Briefing     $417.00   $291.90
                                           Appeals strategy                                                                                    and/or Argument
Korgaonkar, Natasha   03/08/16    3.0      Conferred w/ E. Rosenberg (LCCRUL) re 5th Cir. Ct. of Appeals strategy (1); Conferred w/ S.         Fifth Circuit En Banc Briefing     $417.00   $1,251.00
                                           Ifill, J. Nelson and C. Wilds re 5th Cir. Ct. of Appeals strategy (2)                               and/or Argument
Nelson, Janai         03/08/16    2.0      Conferred w/ S. Ifill, N. Korgaonkar and C. Wilds re 5th Cir. Ct. of Appeals strategy               Fifth Circuit En Banc Briefing     $544.00   $1,088.00
                                                                                                                                               and/or Argument
Korgaonkar, Natasha   03/08/16    2.3      Revised proposed Mot. re interim relief                                                             Fifth Circuit En Banc Briefing     $417.00   $959.10
                                                                                                                                               and/or Argument & Interim
Ross, Deuel           03/09/16    0.5      Participated in a call w/ L. Aden re en banc briefing                                               R      di l R En
                                                                                                                                               Fifth Circuit  li fBanc Briefing   $358.00   $179.00
                                                                                                                                               and/or Argument



                                                                                          Page 21 of 32
                                               Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 23 of 33
                                                                             0844-015
                                                                                             Veasey

Name                  Work Date   Hours    Narrative Description                                                                              Category                         Rate      Subtotal
                                  Billed
Aden, Leah            03/09/16    0.5      Participated in a call w/ D. Ross re en banc briefing                                              Fifth Circuit En Banc Briefing   $417.00   $208.50
                                                                                                                                              and/or Argument
Ross, Deuel           03/10/16    0.7      Conferred w/ N. Korgaonkar re en banc briefing                                                     Fifth Circuit En Banc Briefing   $358.00   $250.60
                                                                                                                                              and/or Argument
Korgaonkar, Natasha   03/10/16    0.7      Conferred w/ D. Ross re en banc briefing                                                           Fifth Circuit En Banc Briefing   $417.00   $291.90
                                                                                                                                              and/or Argument
Ross, Deuel           03/14/16    0.5      Conferred w/ N. Korgaonkar re en banc briefing                                                     Fifth Circuit En Banc Briefing   $358.00   $179.00
                                                                                                                                              and/or Argument
Korgaonkar, Natasha   03/14/16    0.5      Conferred w/ D. Ross. re en banc briefing                                                          Fifth Circuit En Banc Briefing   $417.00   $208.50
                                                                                                                                              and/or Argument
Ross, Deuel           03/15/16    0.7      Participated in a call w/ Pl-Intervenors group re emergency stay request (.5); Participated in a   Fifth Circuit En Banc Briefing   $358.00   $250.60
                                           call w/ N. Korgaonkar re letter on emergency stay request (.2)                                     and/or Argument
Korgaonkar, Natasha   03/18/16    0.2      Participated in a call w/ D. Ross re letter on emergency stay request                              Fifth Circuit En Banc Briefing   $417.00   $83.40
                                                                                                                                              and/or Argument
Nelson, Janai         03/23/16    1.5      Conferred w/ N. Korgaonkar re: Emergency Application to Vacate the Stay                            Fifth Circuit En Banc Briefing   $544.00   $816.00
                                                                                                                                              and/or Argument
Korgaonkar, Natasha   03/23/16    1.5      Conferred w/ J. Nelson re: Emergency Application to Vacate the Stay                                Fifth Circuit En Banc Briefing   $417.00   $625.50
                                                                                                                                              and/or Argument
Korgaonkar, Natasha   03/25/16    1.4      Reviewed SCOTUS application to vacate stay                                                         Fifth Circuit En Banc Briefing   $417.00   $583.80
                                                                                                                                              and/or Argument
Ross, Deuel           03/25/16    0.8      Reviewed SCOTUS application to vacate stay                                                         Fifth Circuit En Banc Briefing   $358.00   $286.40
                                                                                                                                              and/or Argument
Korgaonkar, Natasha   04/14/16    1.5      Drafted outline re en banc Brief on the Merits (1); Participated in a call w/ D. Ross and C.       Fifth Circuit En Banc Briefing   $417.00   $625.50
                                           Wilds re en banc Brief on the Merits (.5)                                                          and/or Argument
Ross, Deuel           04/14/16    0.6      Participated in a call w/ N. Korgaonkar and C. Wilds re en banc Brief on the Merits                Fifth Circuit En Banc Briefing   $358.00   $214.80
                                                                                                                                              and/or Argument
Korgaonkar, Natasha   04/15/16    4.0      Participated in a call w/ D. Ross, C. Wilds, co-counsel at WH re En Banc brief (1); Drafted        Fifth Circuit En Banc Briefing   $417.00   $1,668.00
                                           outline re En Banc Brief (3)                                                                       and/or Argument
Ross, Deuel           04/15/16    1.0      Participated in a call w/ N. Korgaonkar, C. Wilds, co-counsel at WH re En Banc brief               Fifth Circuit En Banc Briefing   $358.00   $358.00
                                                                                                                                              and/or Argument
Ross, Deuel           04/18/16    1.1      Corresponded w/ N. Korgaonkar and C. Wilds re drafting En Banc Brief (.6); reviewed Defs.' en Fifth Circuit En Banc Briefing        $358.00   $393.80
                                           banc brief (.5)                                                                               and/or Argument



                                                                                         Page 22 of 32
                                               Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 24 of 33
                                                                             0844-015
                                                                                            Veasey

Name                  Work Date   Hours    Narrative Description                                                                             Category                         Rate      Subtotal
                                  Billed
Korgaonkar, Natasha   04/18/16    1.7      Conferred w/ J. Nelson re En Banc Brief and argument (1); Conferred w/ D. Ross and C. Wilds Fifth Circuit En Banc Briefing         $417.00   $708.90
                                           re En Banc Brief (.7)                                                                       and/or Argument
Nelson, Janai         04/18/16    1.0      Corresponded w/ N. Korgaonkar re En Banc Brief and argument                                       Fifth Circuit En Banc Briefing   $544.00   $544.00
                                                                                                                                             and/or Argument
Nelson, Janai         04/20/16    0.1      Corresponded w/ N. Korgaonkar and C. Wilds re En Banc Brief                                       Fifth Circuit En Banc Briefing   $544.00   $54.40
                                                                                                                                             and/or Argument
Korgaonkar, Natasha   04/25/16    0.1      Corresponded w/ J. Nelson and C. Wilds re En Banc Brief                                           Fifth Circuit En Banc Briefing   $417.00   $41.70
                                                                                                                                             and/or Argument
Korgaonkar, Natasha   04/25/16    5.0      Drafted, revised, reviewed en banc brief                                                          Fifth Circuit En Banc Briefing   $417.00   $2,085.00
                                                                                                                                             and/or Argument


Ross, Deuel           04/25/16    1.7      Drafted and Revised En Banc Brief                                                                 Fifth Circuit En Banc Briefing   $358.00   $608.60
                                                                                                                                             and/or Argument
Ross, Deuel           04/26/16    1.1      Conferred w/ N. Korgaonkar re En Banc Brief (.6); conferred w/ J. Nelson & N. Korgaonkar re       Fifth Circuit En Banc Briefing   $358.00   $393.80
                                           oral argument allocation (.5)                                                                     and/or Argument
Korgaonkar, Natasha   04/26/16    10.1     Conferred w/ D. Ross re En Banc Brief (.6); Drafted En Banc Brief (9); conferred w/ J. Nelson     Fifth Circuit En Banc Briefing   $417.00   $4,211.70
                                           and D. Ross re: oral argument allocation (.5)                                                     and/or Argument
Nelson, Janai         04/26/16    0.5      Conferred w/ N. Korgaonkar and D. Ross re oral argument allocation                                Fifth Circuit En Banc Briefing   $544.00   $272.00
                                                                                                                                             and/or Argument
Ross, Deuel           04/27/16    4.7      Drafted En Banc Brief                                                                             Fifth Circuit En Banc Briefing   $358.00   $1,682.60
                                                                                                                                             and/or Argument
Ross, Deuel           04/28/16    3.8      Revised En Banc Brief                                                                             Fifth Circuit En Banc Briefing   $358.00   $1,360.40
                                                                                                                                             and/or Argument
Korgaonkar, Natasha   05/02/16    10.3     Drafted and revised en banc brief; participated in a call with J. Nelson and C. Wilds re en banc Fifth Circuit En Banc Briefing    $417.00   $4,295.10
                                           brief (.3)                                                                                       and/or Argument
Nelson, Janai         05/02/16    0.3      Drafted and revised en banc brief; participated in a call with N. Korgaonkar and C. Wilds re en   Fifth Circuit En Banc Briefing   $544.00   $163.20
                                           banc brief (.3)                                                                                   and/or Argument
Korgaonkar, Natasha   05/03/16    3.0      Drafted en banc brief                                                                             Fifth Circuit En Banc Briefing   $417.00   $1,251.00
                                                                                                                                             and/or Argument
Korgaonkar, Natasha   05/04/16    12.0     Drafted En Banc Brief                                                                             Fifth Circuit En Banc Briefing   $417.00   $5,004.00
                                                                                                                                             and/or Argument




                                                                                        Page 23 of 32
                                               Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 25 of 33
                                                                             0844-015
                                                                                              Veasey

Name                  Work Date   Hours    Narrative Description                                                                            Category                         Rate      Subtotal
                                  Billed
Ross, Deuel           05/04/16    2.4      Revised En Banc brief (1.8); Participated in a call with Pl-Intervenors re en banc brief (.6)    Fifth Circuit En Banc Briefing   $358.00   $859.20
                                                                                                                                            and/or Argument
Korgaonkar, Natasha   05/04/16    0.6      Participated in a call with Pl-Intervenors re en banc brief                                      Fifth Circuit En Banc Briefing   $417.00   $250.20
                                                                                                                                            and/or Argument
Ross, Deuel           05/05/16    2.4      Drafted and revised En Banc Brief                                                                Fifth Circuit En Banc Briefing   $358.00   $859.20
                                                                                                                                            and/or Argument

Ross, Deuel           05/06/16    5.3      Reviewed and revised En Banc Brief (3.9); drafted oral argument questions and potential     Fifth Circuit En Banc Briefing        $358.00   $1,897.40
                                           responses for en banc proceedings (.8); corresponded w/ J. Nelson, N. Korgaonkar, C. Wilds and/or Argument
Nelson, Janai         05/06/16    0.6        d
                                           Corresponded  lw/
                                                           WHN. tKorgaonkar,
                                                                        E BC. Wilds,
                                                                               B i f (D.6)Ross and co-counsel WH team re En Banc Brief Fifth Circuit En Banc Briefing        $544.00   $326.40
                                                                                                                                       and/or Argument
Korgaonkar, Natasha   05/06/16    2.6      Corresponded w/ D. Ross, C. Wilds, J. Nelson and co-counsel WH team re En Banc Brief (.6); Fifth Circuit En Banc Briefing         $417.00   $1,084.20
                                           revised en banc brief (2)                                                                  and/or Argument
Korgaonkar, Natasha   05/08/16    7.1      Revised and cite-checked En Banc Brief                                                           Fifth Circuit En Banc Briefing   $417.00   $2,960.70
                                                                                                                                            and/or Argument
Ross, Deuel           05/09/16    5.0      Reviewed and revised final draft of En Banc Brief (3); conferred with N. Korgaonkar re draft en Fifth Circuit En Banc Briefing    $358.00   $1,790.00
                                           banc brief (2)                                                                                  and/or Argument
Korgaonkar, Natasha   05/09/16    11.0     Conferred w/ D. Ross re draft En Banc Brief (2); revised cite-checked, filed en banc brief (9)   Fifth Circuit En Banc Briefing   $417.00   $4,587.00
                                                                                                                                            and/or Argument
Nelson, Janai         05/09/16    4.0      Conducted final review of En Banc Brief                                                          Fifth Circuit En Banc Briefing   $544.00   $2,176.00
                                                                                                                                            and/or Argument
Ross, Deuel           05/09/16    1.2      Planned and prepared oral argument memos re en banc proceedings                                  Fifth Circuit En Banc Briefing   $358.00   $429.60
                                                                                                                                            and/or Argument

Korgaonkar, Natasha   05/10/16    3.0      Participated in moot preparations for oral argument (1.5); conducted research for oral           Fifth Circuit En Banc Briefing   $417.00   $1,251.00
                                           argument preparations (.4); corresponded with J. Nelson, C. Wilds, & D. Ross regarding oral      and/or Argument
                                           argument (1.1)
Nelson, Janai         05/10/16    4.6      Prepared for and participated in moot preparations for oral argument (3.5); conferred with N.    Fifth Circuit En Banc Briefing   $544.00   $2,502.40
                                           Korgaonkar, C. Wilds, and D. Ross re same (1.1)                                                  and/or Argument


Ross, Deuel           05/10/16    6.1      Participated in moot for oral argument re en banc proceedings (1); Drafted and prepared oral  Fifth Circuit En Banc Briefing      $358.00   $2,183.80
                                           argument materials re en banc proceedings (4); conferred with N. Korgaonkar, C. Wilds, and J. and/or Argument
                                           N l           l          t (1 1)




                                                                                          Page 24 of 32
                                               Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 26 of 33
                                                                             0844-015
                                                                                            Veasey

Name                  Work Date   Hours    Narrative Description                                                                           Category                         Rate      Subtotal
                                  Billed
Aden, Leah            05/10/16    1.3      Prepared for & participated in moot of oral argument re en banc proceedings (1.3)               Fifth Circuit En Banc Briefing   $417.00   $542.10
                                                                                                                                           and/or Argument

Ross, Deuel           05/11/16    5.7      Participated in a call with Private-Pls re en banc argument (1); Prepared memos for oral        Fifth Circuit En Banc Briefing   $358.00   $2,040.60
                                           argument re en banc proceedings (1.2); Participated in moot of oral argument for en banc        and/or Argument
Korgaonkar, Natasha   05/11/16    9.0      Prepareddi for (3 5)argument, including research of legal questions, prepared for moots, and
                                                          oral                                                                             Fifth Circuit En Banc Briefing   $417.00   $3,753.00
                                           corresponded with J. Nelson re same                                                             and/or Argument
Ross, Deuel           05/12/16    0.8      Drafted memos to prepare for oral argument re en banc proceedings                               Fifth Circuit En Banc Briefing   $358.00   $286.40
                                                                                                                                           and/or Argument
Korgaonkar, Natasha   05/12/16    5.0      Prepared for oral argument, including research of legal questions, prepared for moots, and      Fifth Circuit En Banc Briefing   $417.00   $2,085.00
                                           corresponded with J. Nelson re same                                                             and/or Argument
Korgaonkar, Natasha   05/13/16    4.5      Prepared for oral argument, including research of legal questions, prepared for moots, and      Fifth Circuit En Banc Briefing   $417.00   $1,876.50
                                           corresponded with J. Nelson re same                                                             and/or Argument
Korgaonkar, Natasha   05/15/16    6.0      Prepared for oral argument, including research of legal questions, prepared for moots, and      Fifth Circuit En Banc Briefing   $417.00   $2,502.00
                                           corresponded with J. Nelson                                                                     and/or Argument
Nelson, Janai         05/13/16    3.0      Prepared for moot for 5th Circuit En Banc argument                                              Fifth Circuit En Banc Briefing   $544.00   $1,632.00
                                                                                                                                           and/or Argument
Nelson, Janai         05/15/16    3.0      Prepared for moot for 5th Circuit En Banc argument                                              Fifth Circuit En Banc Briefing   $544.00   $1,632.00
                                                                                                                                           and/or Argument
Ross, Deuel           05/16/16    4.3      Reviewed and corresponded re Record on Appeal for en banc proceedings (.2); Researched          Fifth Circuit En Banc Briefing   $358.00   $1,539.40
                                           and drafted oral argument preparation documents for en banc proceedings (4.1)                   and/or Argument
Korgaonkar, Natasha   05/16/16    6.0      Prepared for oral argument, including research of legal questions and prepared for moots (5.4), Fifth Circuit En Banc Briefing   $417.00   $2,502.00
                                           and corresponded with J. Nelson (.6)                                                            and/or Argument
Nelson, Janai         05/16/16    0.6      Conferred with N. Korgaonkar re oral argument                                                   Fifth Circuit En Banc Briefing   $544.00   $326.40
                                                                                                                                           and/or Argument
Nelson, Janai         05/16/16    3.0      Prepared for moot for 5th Circuit En Banc argument                                              Fifth Circuit En Banc Briefing   $544.00   $1,632.00
                                                                                                                                           and/or Argument

Korgaonkar, Natasha   05/17/16    8.0      Prepared for oral argument, including research of legal questions and prepared for moots (4.3); Fifth Circuit En Banc Briefing   $417.00   $3,336.00
                                           corresponded with J. Nelson, D. Ross and C. Wilds re same (.7); Participated in moot in         and/or Argument
Nelson, Janai         05/17/16    0.7             ti  f       l         t (3)
                                           Conferred w/ D. Ross, C. Wilds and N. Korgaonkar re en banc oral argument prep                  Fifth Circuit En Banc Briefing   $544.00   $380.80
                                                                                                                                           and/or Argument




                                                                                         Page 25 of 32
                                               Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 27 of 33
                                                                             0844-015
                                                                                            Veasey

Name                  Work Date   Hours    Narrative Description                                                                            Category                         Rate      Subtotal
                                  Billed
Ross, Deuel           05/17/16    0.7      Conferred w/ N. Korgaonkar, C. Wilds and J. Nelson re en banc oral argument prep                 Fifth Circuit En Banc Briefing   $358.00   $250.60
                                                                                                                                            and/or Argument
Nelson, Janai         05/17/16    3.0      Participated in moot (was mooted) for 5th Circuit En Banc Argument                               Fifth Circuit En Banc Briefing   $544.00   $1,632.00
                                                                                                                                            and/or Argument
Korgaonkar, Natasha   05/18/16    4.0      Prepared for oral argument, including research of legal questions, prepared for moots, and       Fifth Circuit En Banc Briefing   $417.00   $1,668.00
                                           corresponded with J. Nelson re same                                                              and/or Argument
Nelson, Janai         05/18/16    0.2      Corresponded w/ N. Korgaonkar re 5th Cir En Banc argument                                        Fifth Circuit En Banc Briefing   $544.00   $108.80
                                                                                                                                            and/or Argument
Nelson, Janai         05/18/16    3.5      Prepared for 5th Cir En Banc argument                                                            Fifth Circuit En Banc Briefing   $544.00   $1,904.00
                                                                                                                                            and/or Argument
Korgaonkar, Natasha   05/19/16    5.0      Prepared for oral argument, including research of legal questions, prepared for moots, and       Fifth Circuit En Banc Briefing   $417.00   $2,085.00
                                           corresponded with J. Nelson                                                                      and/or Argument
Nelson, Janai         05/19/16    2.9      Prepared for and participated/was mooted for 5th Circuit En Banc Argument at Department of       Fifth Circuit En Banc Briefing   $544.00   $1,577.60
                                           Justice (2.5); corresponded w/ N. Korgaonkar re en banc oral argument (.4)                       and/or Argument
Nelson, Janai         05/20/16    5.2      Prepared for 5th Circuit En Banc Argument (5); corresponded w/ N. Korgaonkar re argument         Fifth Circuit En Banc Briefing   $544.00   $2,828.80
                                           (.2)                                                                                             and/or Argument
Korgaonkar, Natasha   05/20/16    4.0      Prepared for oral argument, including research of legal questions, prepared for moots, and       Fifth Circuit En Banc Briefing   $417.00   $1,668.00
                                           corresponded with J. Nelson re same                                                              and/or Argument
Korgaonkar, Natasha   05/21/16    3.0      Prepared for oral argument, including research of legal questions, prepared for moots, and       Fifth Circuit En Banc Briefing   $417.00   $1,251.00
                                           corresponded with J. Nelson re same                                                              and/or Argument
Nelson, Janai         05/21/16    4.4      Prepared for en banc oral argument (4); corresponded w/ N. Korgaonkar re same (.4)               Fifth Circuit En Banc Briefing   $544.00   $2,393.60
                                                                                                                                            and/or Argument
Nelson, Janai         05/22/16    6.0      Prepared for en banc oral argument                                                               Fifth Circuit En Banc Briefing   $544.00   $3,264.00
                                                                                                                                            and/or Argument
Nelson, Janai         05/23/16    6.0      Prepared for en banc oral argument                                                               Fifth Circuit En Banc Briefing   $544.00   $3,264.00
                                                                                                                                            and/or Argument
Nelson, Janai         05/24/16    3.0      Argued before en-banc panel                                                                      Fifth Circuit En Banc Briefing   $544.00   $1,632.00
                                                                                                                                            and/or Argument
Nelson, Janai         08/10/16    1.5      Participated in court-ordered status conference; participated in meet and confer call w/ Def.;   Interim Remedy                   $544.00   $816.00
                                           Participated in a calls w/ Private-Pls. re same
Aden, Leah            08/10/16    1.5      Participated in court-ordered status conference (.3); participated in meet and confer call w/ Def. Interim Remedy                 $417.00   $625.50
                                           re interim remedy (.6); Participated in a calls w/ Private-Pls. re same (.6)



                                                                                         Page 26 of 32
                                         Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 28 of 33
                                                                       0844-015
                                                                                      Veasey

Name            Work Date   Hours    Narrative Description                                                                             Category            Rate      Subtotal
                            Billed
Nelson, Janai   08/11/16    0.8      Participated in meet and confer w/ Def. re interim remedy                                         Interim Remedy      $544.00   $435.20



Aden, Leah      08/11/16    2.4      Participated in meet and confer w/ Def. re interim remedy (.8); Conferred w/ client TYLYVEF         Interim Remedy    $417.00   $1,000.80
                                     (B. Greene) re status of case (.4); Participated in a calls w/ Private-Pls. re interim remedy (1.2)

Aden, Leah      08/11/16    0.7      Reviewed Tex.'s websites for training and educational information re interim remedy               Interim Remedy      $417.00   $291.90

Nelson, Janai   08/12/16    0.6      Participated in a call with Private-Pls. and DOJ re interim remedy                                Interim Remedy      $544.00   $326.40



Aden, Leah      08/12/16    1.7      Participated in a call with Private-Pls. and DOJ re interim remedy (.6); Participated in a call with Interim Remedy   $417.00   $708.90
                                     Def. re: interim remedy (.5); Participated in a status conference call w/ the court re interim
                                     remedy (.6)
Aden, Leah      08/15/16    0.1      Corresponded w/ Def. re filing related to Tex. training of interim remedial order                    Interim Remedy   $417.00   $41.70

Nelson, Janai   08/16/16    0.5      Reviewed Tex. training plan                                                                       Interim Remedy      $544.00   $272.00

Aden, Leah      08/16/16    0.7      Corresponded w/ Private-Pls. re voteTex. gov website (.1); Reviewed Tex. training plan (.6)       Interim Remedy      $417.00   $291.90

Nelson, Janai   08/22/16    1.0      Reviewed and revised Tex's training materials                                                     Interim Remedy      $544.00   $544.00

Aden, Leah      08/22/16    1.5      Reviewed and revised Tex.'s training materials                                                    Interim Remedy      $417.00   $625.50

Nelson, Janai   08/23/16    1.0      Reviewed and revised comments on Def.'s training materials                                        Interim Remedy      $544.00   $544.00

Aden, Leah      08/23/16    0.8      Reviewed and revised comments on Tex's training materials                                         Interim Remedy      $417.00   $333.60

Nelson, Janai   08/25/16    1.0      Corresponded w/ Brennan Center re Tex.'s training materials and county websites                   Interim Remedy      $544.00   $544.00

Aden, Leah      08/25/16    1.9      Revised Tex. voter education materials and corresponded w/ Private Pls. (Brennan Center) re       Interim Remedy      $417.00   $792.30
                                     Def. training materials and county websites




                                                                                   Page 27 of 32
                                          Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 29 of 33
                                                                        0844-015
                                                                                         Veasey

Name            Work Date   Hours    Narrative Description                                                                                 Category         Rate      Subtotal
                            Billed
Nelson, Janai   08/26/16    0.5      Participated in a call w/ Private-Pls. re interim remedy implementation and intimidation              Interim Remedy   $544.00   $272.00


Aden, Leah      08/26/16    0.8      Participated in a call w/ Private-Pls. re interim remedy implementation and intimidation (.6);        Interim Remedy   $417.00   $333.60
                                     Corresponded w/ Private-Pls. re court-ordered interim remedy (.2)
Nelson, Janai   08/27/16    1.0      Reviewed Def.'s training materials (qualifying voters handbook)                                       Interim Remedy   $544.00   $544.00

Aden, Leah      08/27/16    0.9      Reviewed Def.'s training materials (qualifying voters handbook)                                       Interim Remedy   $417.00   $375.30


Nelson, Janai   08/28/16    1.0      Participated in a call w/ Private-Pls. re voter intimidation                                          Interim Remedy   $544.00   $544.00


Aden, Leah      08/28/16    1.1      Participated in a call w/ Private-Pls. re voter intimidation (.8); Reviewed Tex. training materials   Interim Remedy   $417.00   $458.70
                                     (.3)

Nelson, Janai   08/29/16    1.0      Reviewed and revised collective feedback re Tex. training material from Private-Pls.                  Interim Remedy   $544.00   $544.00


Aden, Leah      08/29/16    1.5      Reviewed and revised collective feedback re Tex. training material from Private-Pls. (.9);            Interim Remedy   $417.00   $625.50
                                     Reviewed and revised draft of brief re voter intimidation and Tex. Training materials (.6)

Aden, Leah      08/29/16    0.8      Participated in a call w/ Private-Pls. re voter intimidation and Tx. training materials               Interim Remedy   $417.00   $333.60

Aden, Leah      09/02/16    0.3      Revised mot. to withdraw of Private-Pl. counsel (N. Korgaonkar)                                       Interim Remedy   $417.00   $125.10

Nelson, Janai   09/07/16    2.0      Reviewed and revised Private-Pls.' Mot. to Enforce, proposed order on clarification                   Interim Remedy   $544.00   $1,088.00

Aden, Leah      09/07/16    4.4      Reviewed and revised Private-Pls.' Mot. to Enforce & proposed order on clarification; drafted         Interim Remedy   $417.00   $1,834.80
                                     declarations in support
Nelson, Janai   09/16/16    2.0      Prepared for telephonic ct. hearing re interim remedy                                                 Interim Remedy   $544.00   $1,088.00

Aden, Leah      09/16/16    1.9      Participated in a preparatory call w/ Private-Pls. re telephonic ct. hearing re interim remedy        Interim Remedy   $417.00   $792.30
                                     (1.3); Prepared for telephonic ct. hearing re: interim remedy (.6)




                                                                                     Page 28 of 32
                                         Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 30 of 33
                                                                       0844-015
                                                                                       Veasey

Name            Work Date   Hours    Narrative Description                                                                               Category                    Rate      Subtotal
                            Billed
Nelson, Janai   09/19/16    1.0      Participated in telephonic call w/ court re Mot. to Enforce Interim Remedy (1.0)                    Interim Remedy              $544.00   $544.00



Aden, Leah      09/19/16    1.7      Participated in telephonic call w/ court re Mot. to Enforce Interim Remedy (1.0); Participated in   Interim Remedy              $417.00   $708.90
                                     a call w/ Private-Pls. re proposed clarification notice of intimidating statements and revised
Ross, Deuel     09/20/16    1.0       l ifi ti TX's
                                     Reviewed     ( 7) updated public materials for compliance w/ interim court order and                Interim Remedy              $358.00   $358.00
                                     corresponded w/ Private-Pl (Brennan) re same
Aden, Leah      09/20/16    1.4      Reviewed TX's online training modules re interim remedial compliance; corresponded w/ Def.,         Interim Remedy              $417.00   $583.80
                                     DOJ and Private-Pl (Brennan) re same

Aden, Leah      09/20/16    1.0      Conferred and corresponded w/ client (I. Clark) re case update (.2); Reviewed updated TX            Interim Remedy              $417.00   $417.00
                                     public education materials for compliance w/ court interim order and corresponded w/ Private-
Nelson, Janai   09/21/16    0.7      Pl
                                     Reviewed TX's( 8)training / educational materials and corresponded w/ Def. and Private-Pls.         Interim Remedy              $544.00   $380.80
                                     same
Aden, Leah      09/21/16    0.7      Reviewed TX's training / educational materials and corresponded w/ Def. and Private-Pls. re         Interim Remedy              $417.00   $291.90
                                     same
Aden, Leah      09/23/16    0.9      Reviewed and revised Def. toolkits (.8) and corresponded w/ Private-Pls. re same (.1)               Interim Remedy              $417.00   $375.30

Nelson, Janai   09/23/16    0.5      Reviewed and revised Def. toolkits                                                                  Interim Remedy              $544.00   $272.00

Nelson, Janai   09/26/16    1.0      Reviewed TX's Pet. for Writ of Cert to Supreme Court                                                Supreme Court Proceedings   $544.00   $544.00

Aden, Leah      09/26/16    1.6      Reviewed Def.'s Pet. for Writ of Certiorari to the U.S. Supreme Court                               Supreme Court Proceedings   $417.00   $667.20

Aden, Leah      09/27/16    1.7      Reviewed Def.'s Pet. for Writ of Certiorari to the U.S. Supreme Court                               Supreme Court Proceedings   $417.00   $708.90

Nelson, Janai   09/28/16    1.0      Conferred with Private-Pls' re TX's Pet. for Writ of Cert to Supreme Court                          Supreme Court Proceedings   $544.00   $544.00

Aden, Leah      09/28/16    0.8      Conferred with Private-Pls' re TX's Pet. for Writ of Cert to Supreme Court                          Supreme Court Proceedings   $417.00   $333.60

Aden, Leah      10/03/16    0.6      Conferred w/ client (B. Greene/TLYVEF) re case update (.4); Corresponded w/ Private-Pls. re         Interim Remedy              $417.00   $250.20
                                     counties' implementation of remedial order (.2)




                                                                                   Page 29 of 32
                                         Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 31 of 33
                                                                       0844-015
                                                                                       Veasey

Name            Work Date   Hours    Narrative Description                                                                          Category                    Rate      Subtotal
                            Billed
Nelson, Janai   10/04/16    1.0      Reviewed 5th COA en banc decision                                                              Fifth Circuit Proceedings   $544.00   $544.00

Aden, Leah      10/04/16    0.6      Reviewed 5th COA en banc decision                                                              Fifth Circuit Proceedings   $417.00   $250.20

Nelson, Janai   10/06/16    0.6      Conferred and corresponded with Private-Pls' re TX's Pet. for Writ of Cert to Supreme Court    Supreme Court Proceedings   $544.00   $326.40

Aden, Leah      10/06/16    1.1      Conferred and corresponded with Private-Pls' re TX's Pet. for Writ of Cert to Supreme Court    Supreme Court Proceedings   $417.00   $458.70

Aden, Leah      10/07/16    0.3      Reviewed & revised Tex. public educational materials; corresponded w/ Private-Pls. (J. Clark   Interim Remedy              $417.00   $125.10
                                     and M. Perez) re materials
Aden, Leah      10/08/16    0.2      Revised drafted emails to county officials re interim remedial order implementation            Interim Remedy              $417.00   $83.40

Aden, Leah      10/12/16    0.8      Prepared for and conferred w/ Private Pls (E. Rosenberg, J. Clark and D. Ross) re Opp. to Pet. Supreme Court Proceedings   $417.00   $333.60
                                     for Writ of Certiorari
Ross, Deuel     10/12/16    0.8      Prepared for and conferred w/ Private Pls (E. Rosenberg, J. Clark and L. Aden) re Opp. to Pet. Supreme Court Proceedings   $358.00   $286.40
                                     for Writ of Certiorari
Aden, Leah      10/17/16    0.6      Conferred w/ Private Pls re Opp. to Pet. for Writ of Certiorari                                Supreme Court Proceedings   $417.00   $250.20

Aden, Leah      10/19/16    0.2      Conferred w/ Pls/DOJ counsel (D. Freeman) re interim remedy implementation                     Interim Remedy              $417.00   $83.40

Aden, Leah      10/24/16    0.4      Conducted outreach to counties re remedial order implementation                                Interim Remedy              $417.00   $166.80

Nelson, Janai   10/25/16    1.0      Participated in a calls and corresponded w/ Pls. and def. re interim remedy implementation     Interim Remedy              $544.00   $544.00

Aden, Leah      10/25/16    2.3      Participated in a calls and corresponded w/ Pls. and def. re interim remedy implementation     Interim Remedy              $417.00   $959.10

Ross, Deuel     10/25/16    2.3      Participated in a calls and corresponded w/ pls. and def. re interim remedy implementation     Interim Remedy              $358.00   $823.40

Aden, Leah      10/26/16    0.6      Participated in a call w/ Private-Pls. re remedial order implementation                        Interim Remedy              $417.00   $250.20

Aden, Leah      10/27/16    0.3      Corresponded with Def. re interim remedy implementation                                        Interim Remedy              $417.00   $125.10




                                                                                    Page 30 of 32
                                         Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 32 of 33
                                                                       0844-015
                                                                                       Veasey

Name            Work Date   Hours    Narrative Description                                                                           Category                     Rate      Subtotal
                            Billed
Aden, Leah      10/28/16    0.3      Corresponded w/ Private Pls. re interim relief implementation                                   Interim Remedy               $417.00   $125.10

Nelson, Janai   11/01/16    1.0      Drafted, reviewed and revised Private Plaintiffs' Opposition to TX's Pet. for Writ of Cert to   Supreme Court Proceedings    $544.00   $544.00
                                     Supreme Court
Aden, Leah      11/01/16    3.5      Drafted, reviewed and revised Opp. to Def.'s Pet. for Writ of Certiorari; researched law re same Supreme Court Proceedings   $417.00   $1,459.50

Nelson, Janai   11/07/16    1.0      Corresponded w/ Def. re remedial order implementation                                           Interim Remedy               $544.00   $544.00

Aden, Leah      11/07/16    1.1      Corresponded w/ Def. re remedial order implementation                                           Interim Remedy               $417.00   $458.70

Nelson, Janai   11/08/16    1.0      Corresponded w/ Def. re remedial order implementation                                           Interim Remedy               $544.00   $544.00

Aden, Leah      11/08/16    0.9      Corresponded w/ Def. re remedial order implementation                                           Interim Remedy               $417.00   $375.30

Aden, Leah      07/19/17    2.2      Reviewed and revised Private-Pls' response in opposition to Defs' mot. to issue second interim Interim Remedy                $491.00   $1,080.20
                                     remedy or to clarify first interim remedy and prepared declaration attachments
Aden, Leah      07/20/17    2.4      Reviewed & revised Private-Pls' response in opposition to Defs' mot. to issue second interim    Interim Remedy               $491.00   $1,178.40
                                     remedy or to clarify first interim remedy and prepared declaration attachments
Aden, Leah      08/01/17    0.9      Reviewed chart of RI declarations                                                               Interim Remedy               $491.00   $441.90

Aden, Leah      08/25/17    0.6      Reviewed Def. advisory re upcoming elections and Drafted response to that advisory re           Interim Remedy               $491.00   $294.60
                                     upcoming
Aden, Leah      10/13/17    0.4      Reviewed TX's 2017 training materials on ID requirements                                        Interim Remedy               $491.00   $196.40

Aden, Leah      06/28/18    2.6      Reviewed Def.'s Mot. to Dismiss (1.5); Conducted legal research in response to Def.'s Mot. to   Post-Interim Remedy Motion   $491.00   $1,276.60
                                     Dismiss (1.1)                                                                                   Practice
Ross, Deuel     06/29/18    0.5      Reviewed Def.'s Mot. to Dismiss                                                                 Post-Interim Remedy Motion   $417.00   $208.50
                                                                                                                                     Practice
Ross, Deuel     07/02/18    0.5      Conferred w/ J. Nelson, C. McClellan, L. Aden to discuss Def.'s Dispositive Mot. to Dismiss     Post-Interim Remedy Motion   $417.00   $208.50
                                                                                                                                     Practice
Aden, Leah      07/02/18    0.5      Conferred w/ J. Nelson, C. McClellan, D. Ross to discuss Def.'s Dispositive Mot. to Dismiss     Post-Interim Remedy Motion   $491.00   $245.50
                                                                                                                                     Practice



                                                                                    Page 31 of 32
                                         Case 2:13-cv-00193 Document 1172-2   Filed on 07/12/19 in TXSD Page 33 of 33
                                                                       0844-015
                                                                                       Veasey

Name            Work Date   Hours    Narrative Description                                                                              Category                     Rate      Subtotal
                            Billed
Nelson, Janai   07/02/18    0.5      Conferred w/ D. Ross, C. McClellan, L. Aden to discuss Def.'s Dispositive Mot. to Dismiss          Post-Interim Remedy Motion   $572.00   $286.00
                                                                                                                                        Practice
Aden, Leah      07/10/18    1.1      Participated in a call w/ Private Pls. re Def. Mot. to Dismiss (.9); conducted legal research to   Post-Interim Remedy Motion   $491.00   $540.10
                                     respond to Def. Mot. to Dismiss                                                                    Practice
Aden, Leah      07/29/18    1.8      Reviewed and revised draft response in opposition to Defs.' MTD                                    Post-Interim Remedy Motion   $491.00   $883.80
                                                                                                                                        Practice
Aden, Leah      08/07/18    0.4      Conferred with Private-Pls' re response in opposition to Defs.' MTD (.4)                           Post-Interim Remedy Motion   $491.00   $196.40
                                                                                                                                        Practice
Aden, Leah      08/08/18    0.4      Reviewed and revised draft response in opposition to Defs.' MTD                                    Post-Interim Remedy Motion   $491.00   $196.40
                                                                                                                                        Practice
                            1456.2
                                                                                                                                                                               $554,849.75




                                                                                    Page 32 of 32
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 1 of 111




     EXHIBIT
       D
       Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 2 of 111
                                            NAACP LDF
                                      Normal Trial Balance
                                0844015 - TEXAS VOTER ID SECTION 2



Account Code    Account Title                                             Amount

5400            Court Costs(Depo/Filing/Transcript/Cert)               21,107.92

5430            Expert Witness Fees                                    82,786.03
5435            Expert Witness Expenses                                 1,717.11

6410            Air Travel to/from Texas                               16,603.80


6425            Hotel Rooms in Texas                                   14,421.11
Report Total                                                         $136,635.97




                                                                                    Page:   1
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 3 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 4 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 5 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 6 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 7 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 8 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 9 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 10 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 11 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 12 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 13 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 14 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 15 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 16 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 17 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 18 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 19 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 20 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 21 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 22 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 23 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 24 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 25 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 26 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 27 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 28 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 29 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 30 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 31 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 32 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 33 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 34 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 35 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 36 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 37 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 38 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 39 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 40 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 41 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 42 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 43 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 44 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 45 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 46 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 47 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 48 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 49 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 50 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 51 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 52 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 53 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 54 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 55 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 56 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 57 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 58 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 59 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 60 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 61 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 62 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 63 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 64 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 65 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 66 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 67 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 68 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 69 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 70 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 71 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 72 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 73 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 74 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 75 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 76 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 77 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 78 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 79 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 80 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 81 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 82 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 83 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 84 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 85 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 86 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 87 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 88 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 89 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 90 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 91 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 92 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 93 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 94 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 95 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 96 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 97 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 98 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 99 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 100 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 101 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 102 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 103 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 104 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 105 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 106 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 107 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 108 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 109 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 110 of 111
Case 2:13-cv-00193 Document 1172-3 Filed on 07/12/19 in TXSD Page 111 of 111
